
	
		IB
		Union Calendar No. 97
		112th CONGRESS
		1st Session
		H. R. 2584
		[Report No. 112–151]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2011
			Mr. Simpson, from the
			 Committee on
			 Appropriations, reported the following bill; which was
			 committed to the Committee of the Whole House on the State of the Union and
			 ordered to be printed
		
		A BILL
		Making appropriations for the Department of the Interior,
		  environment, and related agencies for the fiscal year ending September 30,
		  2012, and for other purposes.
	
	
		That the following sums are
			 appropriated, out of any money in the Treasury not otherwise appropriated, for
			 the Department of the Interior, environment, and related agencies for the
			 fiscal year ending September 30, 2012, and for other purposes, namely:
		IDepartment of the
			 interior
			Bureau of land
		  management
			Management of lands and
		  resourcesFor necessary
		  expenses for protection, use, improvement, development, disposal, cadastral
		  surveying, classification, acquisition of easements and other interests in
		  lands, and performance of other functions, including maintenance of facilities,
		  as authorized by law, in the management of lands and their resources under the
		  jurisdiction of the Bureau of Land Management, including the general
		  administration of the Bureau and the assessment of mineral potential of public
		  lands pursuant to Public Law 96–487 (16 U.S.C. 3150(a)), $918,227,000, to
		  remain available until expended; of which $3,000,000 shall be available in
		  fiscal year 2012 subject to a match by at least an equal amount by the National
		  Fish and Wildlife Foundation for cost-shared projects supporting conservation
		  of Bureau lands; and such funds shall be advanced to the Foundation as a lump
		  sum grant without regard to when expenses are incurred.In addition, $32,500,000 is for the
		  processing of applications for permit to drill and related use authorizations,
		  to remain available until expended, to be reduced by amounts collected by the
		  Bureau and credited to this appropriation that shall be derived from $6,500 per
		  new application for permit to drill that the Bureau shall collect upon
		  submission of each new application, and in addition, $39,696,000 is for Mining
		  Law Administration program operations, including the cost of administering the
		  mining claim fee program; to remain available until expended, to be reduced by
		  amounts collected by the Bureau and credited to this appropriation from mining
		  claim maintenance fees and location fees that are hereby authorized for fiscal
		  year 2012 so as to result in a final appropriation estimated at not more than
		  $918,227,000, and $2,000,000, to remain available until expended, from
		  communication site rental fees established by the Bureau for the cost of
		  administering communication site activities.
			ConstructionFor construction of buildings, recreation
		  facilities, roads, trails, and appurtenant facilities, $3,576,000, to remain
		  available until expended.
			Land
		  acquisitionFor expenses
		  necessary to carry out sections 205, 206, and 318(d) of Public Law 94–579(43
		  U.S.C. 1715, 1716, and 1748(d), respectively), including administrative
		  expenses and acquisition of lands or waters, or interests therein, $4,880,000,
		  to be derived from the Land and Water Conservation Fund and to remain available
		  until expended.
			Oregon and
		  California grant landsFor
		  expenses necessary for management, protection, and development of resources and
		  for construction, operation, and maintenance of access roads, reforestation,
		  and other improvements on the revested Oregon and California Railroad grant
		  lands, on other Federal lands in the Oregon and California land-grant counties
		  of Oregon, and on adjacent rights-of-way; and acquisition of lands or interests
		  therein, including existing connecting roads on or adjacent to such grant
		  lands; $112,043,000, to remain available until expended:
		  Provided, That 25 percent of the aggregate of all receipts
		  during the current fiscal year from the revested Oregon and California Railroad
		  grant lands is hereby made a charge against the Oregon and California
		  land-grant fund and shall be transferred to the General Fund in the Treasury in
		  accordance with the second paragraph of subsection (b) of title II of the Act
		  of August 28, 1937 (50 Stat. 876).
			Range
		  improvementsFor
		  rehabilitation, protection, and acquisition of lands and interests therein, and
		  improvement of Federal rangelands pursuant to section 401 of the Federal Land
		  Policy and Management Act of 1976 (43 U.S.C. 1751), notwithstanding any other
		  Act, sums equal to 50 percent of all moneys received during the prior fiscal
		  year under sections 3 and 15 of the Taylor Grazing Act (43 U.S.C. 315 et seq.)
		  and the amount designated for range improvements from grazing fees and mineral
		  leasing receipts from Bankhead-Jones lands transferred to the Department of the
		  Interior pursuant to law, but not less than $10,000,000, to remain available
		  until expended: Provided, That not to exceed $600,000 shall be
		  available for administrative expenses.
			Service
		  charges, deposits, and forfeituresFor administrative expenses and other costs
		  related to processing application documents and other authorizations for use
		  and disposal of public lands and resources, for costs of providing copies of
		  official public land documents, for monitoring construction, operation, and
		  termination of facilities in conjunction with use authorizations, and for
		  rehabilitation of damaged property, such amounts as may be collected under
		  Public Law 94–579, as amended, and Public Law 93–153, to remain available until
		  expended: Provided, That, notwithstanding any provision to the
		  contrary of section 305(a) of Public Law 94–579 (43 U.S.C. 1735(a)), any moneys
		  that have been or will be received pursuant to that subsection, whether as a
		  result of forfeiture, compromise, or settlement, if not appropriate for refund
		  pursuant to section 305(c) of that Act (43 U.S.C. 1735(c)), shall be available
		  and may be expended under the authority of this Act by the Secretary to
		  improve, protect, or rehabilitate any public lands administered through the
		  Bureau of Land Management which have been damaged by the action of a resource
		  developer, purchaser, permittee, or any unauthorized person, without regard to
		  whether all moneys collected from each such action are used on the exact lands
		  damaged which led to the action: Provided further, That any
		  such moneys that are in excess of amounts needed to repair damage to the exact
		  land for which funds were collected may be used to repair other damaged public
		  lands.
			Miscellaneous trust
		  fundsIn addition to amounts
		  authorized to be expended under existing laws, there is hereby appropriated
		  such amounts as may be contributed under section 307 of the Act of October 21,
		  1976 (43 U.S.C. 1737), and such amounts as may be advanced for administrative
		  costs, surveys, appraisals, and costs of making conveyances of omitted lands
		  under section 211(b) of that Act, to remain available until
		  expended.
			Administrative
		  provisionsThe Bureau of Land
		  Management may carry out the operations funded under this Act by direct
		  expenditure, contracts, grants, cooperative agreements and reimbursable
		  agreements with public and private entities, including with States.
		  Appropriations for the Bureau shall be available for purchase, erection, and
		  dismantlement of temporary structures, and alteration and maintenance of
		  necessary buildings and appurtenant facilities to which the United States has
		  title; up to $100,000 for payments, at the discretion of the Secretary, for
		  information or evidence concerning violations of laws administered by the
		  Bureau; miscellaneous and emergency expenses of enforcement activities
		  authorized or approved by the Secretary and to be accounted for solely on the
		  Secretary's certificate, not to exceed $10,000: Provided, That
		  notwithstanding Public Law 90–620 (44 U.S.C. 501), the Bureau may, under
		  cooperative cost-sharing and partnership arrangements authorized by law,
		  procure printing services from cooperators in connection with jointly produced
		  publications for which the cooperators share the cost of printing either in
		  cash or in services, and the Bureau determines the cooperator is capable of
		  meeting accepted quality standards: Provided further, That
		  projects to be funded pursuant to a written commitment by a State government to
		  provide an identified amount of money in support of the project may be carried
		  out by the Bureau on a reimbursable basis. Appropriations herein made shall not
		  be available for the destruction of healthy, unadopted, wild horses and burros
		  in the care of the Bureau or its contractors or for the sale of wild horses and
		  burros that results in their destruction for processing into commercial
		  products.
			United States fish and wildlife
		  service
			Resource
		  managementFor necessary
		  expenses of the United States Fish and Wildlife Service, as authorized by law,
		  and for scientific and economic studies, general administration, and the
		  performance of other authorized functions related to such resources,
		  $1,099,055,000, to remain available until September 30, 2013 except as
		  otherwise provided herein: Provided, That none of the funds
		  shall be used for implementing subsections (a), (b), (c), and (e) of section 4
		  of the Endangered Species Act, (except for processing petitions, developing and
		  issuing proposed and final regulations, and taking any other steps to implement
		  actions described in subsection (c)(2)(A), (c)(2)(B)(i), or (c)(2)(B)(ii) of
		  such section): Provided further, That of the amount available
		  for law enforcement, up to $400,000, to remain available until expended, may at
		  the discretion of the Secretary of the Interior be used for payment for
		  information, rewards, or evidence concerning violations of laws administered by
		  the Service, and miscellaneous and emergency expenses of enforcement activity,
		  authorized or approved by the Secretary and to be accounted for solely on the
		  Secretary's certificate: Provided further, That of the amount
		  provided for environmental contaminants, up to $1,000,000 may remain available
		  until expended for contaminant sample analyses.
			ConstructionFor construction, improvement, acquisition,
		  or removal of buildings and other facilities required in the conservation,
		  management, investigation, protection, and utilization of fish and wildlife
		  resources, and the acquisition of lands and interests therein, $11,804,000, to
		  remain available until expended.
			Land
		  acquisitionFor expenses
		  necessary to carry out the Land and Water Conservation Fund Act of 1965 (16
		  U.S.C. 460l–4 et seq.), including administrative expenses, and for acquisition
		  of land or waters, or interest therein, in accordance with statutory authority
		  applicable to the United States Fish and Wildlife Service, $15,047,000, to be
		  derived from the Land and Water Conservation Fund and to remain available until
		  expended, of which, notwithstanding 16 U.S.C. 460l–9, not more than $4,000,000
		  shall be for land conservation partnerships authorized by the Highlands
		  Conservation Act of 2004, including not to exceed $120,000 for administrative
		  expenses.
			Cooperative endangered species
		  conservation fundFor expenses
		  necessary to carry out section 6 of the Endangered Species Act of 1973 (16
		  U.S.C. 1534 et seq.), $2,854,000, to remain available until expended, to be
		  derived from the Cooperative Endangered Species Conservation
		  Fund.
			National
		  Wildlife Refuge FundFor
		  expenses necessary to implement the Act of October 17, 1978 (16 U.S.C. 715s),
		  $13,980,000.
			North
		  American wetlands conservation fundFor expenses necessary to carry out the
		  provisions of the North American Wetlands Conservation Act (16 U.S.C. 4401 et
		  seq.), $20,000,000, to remain available until
		  expended.
			Multinational species
		  conservation fundFor expenses
		  necessary to carry out the African Elephant Conservation Act (16 U.S.C. 4201 et
		  seq.), the Asian Elephant Conservation Act of 1997 (16 U.S.C. 4261 et seq.),
		  the Rhinoceros and Tiger Conservation Act of 1994 (16 U.S.C. 5301 et seq.), the
		  Great Ape Conservation Act of 2000 (16 U.S.C. 6301 et seq.), and the Marine
		  Turtle Conservation Act of 2004 (16 U.S.C. 6601 et seq.), $7,875,000, to remain
		  available until expended.
			State and
		  tribal wildlife grantsFor
		  wildlife conservation grants to States and to the District of Columbia, Puerto
		  Rico, Guam, the United States Virgin Islands, the Northern Mariana Islands,
		  American Samoa, and federally recognized Indian tribes under the provisions of
		  the Fish and Wildlife Act of 1956 (16 U.S.C. 742a et seq.) and the Fish and
		  Wildlife Coordination Act (16 U.S.C. 661 et seq.), for the development and
		  implementation of programs for the benefit of wildlife and their habitat,
		  including species that are not hunted or fished, $22,000,000, to remain
		  available until expended: Provided, That of the amount
		  provided herein, $2,000,000 is for a competitive grant program for federally
		  recognized Indian tribes not subject to the remaining provisions of this
		  appropriation: Provided further, That the Secretary shall,
		  after deducting $2,000,000 and administrative expenses, apportion the amount
		  provided herein in the following manner: (1) to the District of Columbia and to
		  the Commonwealth of Puerto Rico, each a sum equal to not more than one-half of
		  1 percent thereof; and (2) to Guam, American Samoa, the United States Virgin
		  Islands, and the Commonwealth of the Northern Mariana Islands, each a sum equal
		  to not more than one-fourth of 1 percent thereof: Provided
		  further, That the Secretary shall apportion the remaining amount in
		  the following manner: (1) one-third of which is based on the ratio to which the
		  land area of such State bears to the total land area of all such States; and
		  (2) two-thirds of which is based on the ratio to which the population of such
		  State bears to the total population of all such States: Provided
		  further, That the amounts apportioned under this heading shall be
		  adjusted equitably so that no State shall be apportioned a sum which is less
		  than 1 percent of the amount available for apportionment under this heading for
		  any fiscal year or more than 5 percent of such amount: Provided
		  further, That the Federal share of grants shall not exceed 50 percent
		  of the total costs of such projects: Provided further, That
		  the non-Federal share of such projects may not be derived from Federal grant
		  programs.
			Administrative
		  provisionsThe United States
		  Fish and Wildlife Service may carry out the operations of Service programs by
		  direct expenditure, contracts, grants, cooperative agreements and reimbursable
		  agreements with public and private entities. Appropriations and funds available
		  to the United States Fish and Wildlife Service shall be available for repair of
		  damage to public roads within and adjacent to reservation areas caused by
		  operations of the Service; options for the purchase of land at not to exceed $1
		  for each option; facilities incident to such public recreational uses on
		  conservation areas as are consistent with their primary purpose; and the
		  maintenance and improvement of aquaria, buildings, and other facilities under
		  the jurisdiction of the Service and to which the United States has title, and
		  which are used pursuant to law in connection with management, and investigation
		  of fish and wildlife resources: Provided, That notwithstanding
		  44 U.S.C. 501, the Service may, under cooperative cost sharing and partnership
		  arrangements authorized by law, procure printing services from cooperators in
		  connection with jointly produced publications for which the cooperators share
		  at least one-half the cost of printing either in cash or services and the
		  Service determines the cooperator is capable of meeting accepted quality
		  standards: Provided further, That the Service may accept
		  donated aircraft as replacements for existing
		  aircraft.
			National park
		  service
			Operation
		  of the national park systemFor expenses necessary for the management,
		  operation, and maintenance of areas and facilities administered by the National
		  Park Service and for the general administration of the National Park Service,
		  $2,240,152,000, of which $9,832,000 for planning and interagency coordination
		  in support of Everglades restoration and $97,883,000 for maintenance, repair,
		  or rehabilitation projects for constructed assets, operation of the National
		  Park Service automated facility management software system, and comprehensive
		  facility condition assessments shall remain available until September 30,
		  2013.
			National
		  recreation and preservationFor expenses necessary to carry out
		  recreation programs, natural programs, cultural programs, heritage partnership
		  programs, environmental compliance and review, international park affairs, and
		  grant administration, not otherwise provided for,
		  $49,363,000.
			Historic
		  preservation fundFor expenses
		  necessary in carrying out the National Historic Preservation Act (16 U.S.C.
		  470), and the Omnibus Parks and Public Lands Management Act of 1996 (Public Law
		  104–333), $49,500,000, to be derived from the Historic Preservation Fund and to
		  remain available until September 30, 2013.
			ConstructionFor construction, improvements, repair, or
		  replacement of physical facilities, including modifications authorized by
		  section 104 of the Everglades National Park Protection and Expansion Act of
		  1989 (16 U.S.C. 410r-8), $152,121,000, to remain available until
		  expended.
			Land and
		  water conservation fund
			(rescission)The contract authority provided for fiscal
		  year 2012 by 16 U.S.C. 460l–10a is hereby
		  rescinded.
			Land
		  acquisition and state assistanceFor expenses necessary to carry out the Land
		  and Water Conservation Act of 1965, as amended (16 U.S.C. 460l–4 through 11),
		  including administrative expenses, and for acquisition of lands or waters, or
		  interest therein, in accordance with the statutory authority applicable to the
		  National Park Service, $18,294,000, to be derived from the Land and Water
		  Conservation Fund and to remain available until expended, of which $2,794,000
		  is for the State assistance program and of which $2,000,000 shall be for the
		  American Battlefield Protection Program grants as authorized by section 7301 of
		  the Omnibus Public Land Management Act of 2009 (Public Law
		  111–11).
			Administrative
		  provisions
			(including
		  transfer of funds)In addition
		  to other uses set forth in section 407(d) of Public Law 105–391, franchise fees
		  credited to a sub-account shall be available for expenditure by the Secretary,
		  without further appropriation, for use at any unit within the National Park
		  System to extinguish or reduce liability for Possessory Interest or leasehold
		  surrender interest. Such funds may only be used for this purpose to the extent
		  that the benefiting unit anticipated franchise fee receipts over the term of
		  the contract at that unit exceed the amount of funds used to extinguish or
		  reduce liability. Franchise fees at the benefiting unit shall be credited to
		  the sub-account of the originating unit over a period not to exceed the term of
		  a single contract at the benefiting unit, in the amount of funds so expended to
		  extinguish or reduce liability.National Park Service funds may be
		  transferred to the Federal Highway Administration (FHWA), Department of
		  Transportation, for purposes authorized under section 204 of title 23, United
		  States Code. Transfers may include a reasonable amount for FHWA administrative
		  support costs.
			United states geological
		  survey
			Surveys,
		  investigations, and researchFor expenses necessary for the United States
		  Geological Survey to perform surveys, investigations, and research covering
		  topography, geology, hydrology, biology, and the mineral and water resources of
		  the United States, its territories and possessions, and other areas as
		  authorized by 43 U.S.C. 31, 1332, and 1340; classify lands as to their mineral
		  and water resources; give engineering supervision to power permittees and
		  Federal Energy Regulatory Commission licensees; administer the minerals
		  exploration program (30 U.S.C. 641); conduct inquiries into the economic
		  conditions affecting mining and materials processing industries (30 U.S.C. 3,
		  21a, and 1603; 50 U.S.C. 98g(1)) and related purposes as authorized by law; and
		  to publish and disseminate data relative to the foregoing activities;
		  $1,053,552,000, to remain available until September 30, 2013, of which
		  $65,561,000 shall be available only for cooperation with States or
		  municipalities for water resources investigations: Provided,
		  That none of the funds provided for the ecosystem research activity shall be
		  used to conduct new surveys on private property, unless specifically authorized
		  in writing by the property owner: Provided further, That no
		  part of this appropriation shall be used to pay more than one-half the cost of
		  topographic mapping or water resources data collection and investigations
		  carried on in cooperation with States and
		  municipalities.
			Administrative
		  provisionsFrom within the
		  amount appropriated for activities of the United States Geological Survey
		  (USGS) such sums as are necessary shall be available for reimbursement to the
		  General Services Administration for security guard services; contracting for
		  the furnishing of topographic maps and for the making of geophysical or other
		  specialized surveys when it is administratively determined that such procedures
		  are in the public interest; construction and maintenance of necessary buildings
		  and appurtenant facilities; acquisition of lands for gauging stations and
		  observation wells; expenses of the United States National Committee on Geology;
		  and payment of compensation and expenses of persons on the rolls of the USGS
		  duly appointed to represent the United States in the negotiation and
		  administration of interstate compacts: Provided, That
		  activities funded by appropriations herein made may be accomplished through the
		  use of contracts, grants, or cooperative agreements as defined in section 6302
		  of title 31, United States Code: Provided further, That the
		  United States Geological Survey may enter into contracts or cooperative
		  agreements directly with individuals or indirectly with institutions or
		  nonprofit organizations, without regard to 41 U.S.C. 5, for the temporary or
		  intermittent services of students or recent graduates, who shall be considered
		  employees for the purpose of chapters 57 and 81 of title 5, United States Code,
		  relating to compensation for travel and work injuries, and chapter 171 of title
		  28, United States Code, relating to tort claims, but shall not be considered to
		  be Federal employees for any other purposes.
			Bureau of ocean energy
		  management, regulation and enforcement
			Ocean
		  energy management For
		  expenses necessary for minerals leasing and environmental studies and
		  regulation of industry operations, as authorized by law; for enforcing laws and
		  regulations applicable to oil, gas, and other minerals leases, permits,
		  licenses and operating contracts; for energy-related or other authorized
		  marine-related purposes on the Outer Continental Shelf; and for matching grants
		  or cooperative agreements, $138,605,000, to remain available until September
		  30, 2013; and an amount not to exceed $160,163,000, to be credited to this
		  appropriation and to remain available until expended, from additions to
		  receipts resulting from increases to rates in effect on August 5, 1993, and
		  from cost recovery fees: Provided, That notwithstanding 31
		  U.S.C. 3302, in fiscal year 2012, such amounts as are assessed under 31 U.S.C.
		  9701 shall be collected and credited to this account and shall be available
		  until expended for necessary expenses: Provided further, That
		  to the extent $160,163,000 in addition to receipts are not realized from the
		  sources of receipts stated above, the amount needed to reach $160,163,000 shall
		  be credited to this appropriation from receipts resulting from rental rates for
		  Outer Continental Shelf leases in effect before August 5, 1993:
		  Provided further, That for fiscal year 2012 and each fiscal
		  year thereafter, the term qualified Outer Continental Shelf
		  revenues, as defined in section 102(9)(A) of the Gulf of Mexico Energy
		  Security Act of 2006 (title I of division C of Public Law 109–432; 43 U.S.C.
		  note), shall include only the portion of rental revenues that would have been
		  collected at the rental rates in effect before August 5, 1993: Provided
		  further, That not to exceed $3,000 shall be available for reasonable
		  expenses related to promoting volunteer beach and marine cleanup
		  activities.For an additional
		  amount, $10,000,000, to remain available until expended:
		  Provided, That section 115 of the Department of the Interior,
		  Environment, and Related Agencies Appropriations Act, 2010 (division A of
		  Public Law 111–88; 123 Stat. 2928) shall apply for fiscal year 2012, and in
		  such application 2012 shall be substituted for
		  2010: Provided further, That such amount shall
		  be derived from receipts resulting from such application: Provided
		  further, That to the extent that such amount is not received by the
		  United States as a result of such application, the amount needed to reach
		  $10,000,000 shall be credited to this appropriation from receipts resulting
		  from rental rates for Outer Continental Shelf leases in effect before August 5,
		  1993.
			Oil spill
		  researchFor necessary
		  expenses to carry out title I, section 1016, title IV, sections 4202 and 4303,
		  title VII, and title VIII, section 8201 of the Oil Pollution Act of 1990,
		  $14,923,000, which shall be derived from the Oil Spill Liability Trust Fund, to
		  remain available until expended.
			Office of surface mining
		  reclamation and enforcement
			Regulation
		  and technologyFor necessary
		  expenses to carry out the provisions of the Surface Mining Control and
		  Reclamation Act of 1977, Public Law 95–87, as amended, $123,050,000, to remain
		  available until September 30, 2013: Provided, That
		  appropriations for the Office of Surface Mining Reclamation and Enforcement may
		  provide for the travel and per diem expenses of State and tribal personnel
		  attending Office of Surface Mining Reclamation and Enforcement sponsored
		  training: Provided further, That, in fiscal year 2012, up to
		  $40,000 collected by the Office of Surface Mining from permit fees pursuant to
		  section 507 of Public Law 95–87 (30 U.S.C. 1257) shall be credited to this
		  account as discretionary offsetting collections, to remain available until
		  expended: Provided further, That the sum herein appropriated
		  shall be reduced as collections are received during the fiscal year so as to
		  result in a final fiscal year 2012 appropriation estimated at not more than
		  $123,010,000: Provided further, That, in subsequent fiscal
		  years, all amounts collected by the Office of Surface Mining from permit fees
		  pursuant to section 507 of Public Law 95–87 (30 U.S.C. 1257) shall be credited
		  to this account as discretionary offsetting collections, to remain available
		  until expended.
			Abandoned
		  mine reclamation fundFor
		  necessary expenses to carry out title IV of the Surface Mining Control and
		  Reclamation Act of 1977, Public Law 95–87, as amended, $27,443,000, to be
		  derived from receipts of the Abandoned Mine Reclamation Fund and to remain
		  available until expended: Provided, That pursuant to Public
		  Law 97–365, the Department of the Interior is authorized to use up to 20
		  percent from the recovery of the delinquent debt owed to the United States
		  Government to pay for contracts to collect these debts: Provided
		  further, That amounts provided under this heading may be used for the
		  travel and per diem expenses of State and tribal personnel attending Office of
		  Surface Mining Reclamation and Enforcement sponsored
		  training.
			Administrative
		  provisionWith funds available
		  for the Technical Innovation and Professional Services program in this Act, the
		  Secretary may transfer title for computer hardware, software and other
		  technical equipment to State and tribal regulatory and reclamation
		  programs.
			Bureau of Indian affairs and
		  Bureau of Indian education
			Operation
		  of Indian programs
			(including
		  transfer of funds)For
		  expenses necessary for the operation of Indian programs, as authorized by law,
		  including the Snyder Act of November 2, 1921 (25 U.S.C. 13), the Indian
		  Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 450 et
		  seq.), as amended, the Education Amendments of 1978 (25 U.S.C. 2001–2019), and
		  the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2501 et seq.), as
		  amended, $2,333,690,000, to remain available until September 30, 2013, except
		  as otherwise provided herein; of which not to exceed $8,500 may be for official
		  reception and representation expenses; and of which not to exceed $74,911,000
		  shall be for welfare assistance payments, except that, in cases of designated
		  Federal disasters, the Secretary may exceed such cap, from the amounts provided
		  herein, to provide for disaster relief to Indian communities affected by the
		  disaster; and of which, notwithstanding any other provision of law, including
		  but not limited to the Indian Self-Determination Act of 1975, as amended, not
		  to exceed $228,000,000 shall be available for payments for contract support
		  costs associated with ongoing contracts, grants, compacts, or annual funding
		  agreements entered into with the Bureau of Indian Affairs prior to or during
		  fiscal year 2012, as authorized by such Act, except that tribes and tribal
		  organizations may use their tribal priority allocations for unmet contract
		  support costs of ongoing contracts, grants, or compacts, or annual funding
		  agreements and for unmet welfare assistance costs; and of which not to exceed
		  $584,369,000 for school operations costs of Bureau-funded schools and other
		  education programs shall become available on July 1, 2012, and shall remain
		  available until September 30, 2013; and of which not to exceed $48,049,000
		  shall remain available until expended for housing improvement, road
		  maintenance, attorney fees, litigation support, the Indian Self-Determination
		  Fund, land records improvement, and the Navajo-Hopi Settlement Program:
		  Provided, That notwithstanding any other provision of law,
		  including but not limited to the Indian Self-Determination Act of 1975, as
		  amended, and 25 U.S.C. 2008, not to exceed $46,373,000 within and only from
		  such amounts made available for school operations shall be available for
		  administrative cost grants associated with ongoing grants entered into with the
		  Bureau prior to or during fiscal year 2011 for the operation of Bureau-funded
		  schools, and up to $500,000 within and only from such amounts made available
		  for administrative cost grants shall be available for the transitional costs of
		  initial administrative cost grants to grantees that assume operation on or
		  after July 1, 2011, of Bureau-funded schools: Provided
		  further, That any forestry funds allocated to a tribe which remain
		  unobligated as of September 30, 2013, may be transferred during fiscal year
		  2014 to an Indian forest land assistance account established for the benefit of
		  the holder of the funds within the holder's trust fund account:
		  Provided further, That any such unobligated balances not so
		  transferred shall expire on September 30, 2014: Provided
		  further, That in order to enhance the safety of Bureau field
		  employees, the Bureau may use funds to purchase uniforms or other identifying
		  articles of clothing for personnel.
			Construction
			(including
		  transfer of funds)For
		  construction, repair, improvement, and maintenance of irrigation and power
		  systems, buildings, utilities, and other facilities, including architectural
		  and engineering services by contract; acquisition of lands, and interests in
		  lands; and preparation of lands for farming, and for construction of the Navajo
		  Indian Irrigation Project pursuant to Public Law 87–483, $154,992,000, to
		  remain available until expended: Provided, That such amounts
		  as may be available for the construction of the Navajo Indian Irrigation
		  Project may be transferred to the Bureau of Reclamation: Provided
		  further, That not to exceed 6 percent of contract authority available
		  to the Bureau of Indian Affairs from the Federal Highway Trust Fund may be used
		  to cover the road program management costs of the Bureau: Provided
		  further, That any funds provided for the Safety of Dams program
		  pursuant to 25 U.S.C. 13 shall be made available on a nonreimbursable basis:
		  Provided further, That in implementing new construction or
		  facilities improvement and repair project grants in excess of $100,000 that are
		  provided to grant schools under Public Law 100–297, as amended, the Secretary
		  of the Interior shall use the Administrative and Audit Requirements and Cost
		  Principles for Assistance Programs contained in part 12 of title 43, Code of
		  Federal Regulations as the regulatory requirements: Provided
		  further, That such grants shall not be subject to section 12.61 of
		  such title; the Secretary and the grantee shall negotiate and determine a
		  schedule of payments for the work to be performed: Provided
		  further, That in considering grant applications, the Secretary shall
		  consider whether such grantee would be deficient in assuring that the
		  construction projects conform to applicable building standards and codes and
		  Federal, tribal, or State health and safety standards as required by 25 U.S.C.
		  2005(b), with respect to organizational and financial management capabilities:
		  Provided further, That if the Secretary declines a grant
		  application, the Secretary shall follow the requirements contained in 25 U.S.C.
		  2504(f): Provided further, That any disputes between the
		  Secretary and any grantee concerning a grant shall be subject to the disputes
		  provision in 25 U.S.C. 2507(e): Provided further, That in
		  order to ensure timely completion of construction projects, the Secretary may
		  assume control of a project and all funds related to the project, if, within 18
		  months of the date of enactment of this Act, any grantee receiving funds
		  appropriated in this Act or in any prior Act has not completed the planning and
		  design phase of the project and commenced construction: Provided
		  further, That this appropriation may be reimbursed from the Office of
		  the Special Trustee for American Indians appropriation for the appropriate
		  share of construction costs for space expansion needed in agency offices to
		  meet trust reform implementation.
			Indian
		  land and water claim settlements and miscellaneous payments to
		  IndiansFor payments and
		  necessary administrative expenses for implementation of Indian land and water
		  claim settlements pursuant to Public Laws 99–264, 100–580, 101–618, 108–447,
		  and 111–11, and for implementation of other land and water rights settlements,
		  $32,855,000, to remain available until expended.
			Indian
		  guaranteed loan program accountFor the cost of guaranteed loans and insured
		  loans, $8,114,000, of which not to exceed $964,000 is for administrative
		  expenses, as authorized by the Indian Financing Act of 1974, as amended:
		  Provided, That such costs, including the cost of modifying
		  such loans, shall be as defined in section 502 of the Congressional Budget Act
		  of 1974: Provided further, That these funds are available to
		  subsidize total loan principal, any part of which is to be guaranteed or
		  insured, not to exceed $85,242,280.
			Administrative
		  provisionsThe Bureau of
		  Indian Affairs may carry out the operation of Indian programs by direct
		  expenditure, contracts, cooperative agreements, compacts, and grants, either
		  directly or in cooperation with States and other organizations.Notwithstanding 25 U.S.C. 15, the Bureau of
		  Indian Affairs may contract for services in support of the management,
		  operation, and maintenance of the Power Division of the San Carlos Irrigation
		  Project.Appropriations for the
		  Bureau of Indian Affairs (except the Revolving Fund for Loans Liquidating
		  Account, Indian Loan Guaranty and Insurance Fund Liquidating Account, Indian
		  Guaranteed Loan Financing Account, Indian Direct Loan Financing Account, and
		  the Indian Guaranteed Loan Program account) shall be available for expenses of
		  exhibits.Notwithstanding any
		  other provision of law, no funds available to the Bureau of Indian Affairs for
		  central office oversight and Executive Direction and Administrative Services
		  (except executive direction and administrative services funding for Tribal
		  Priority Allocations, regional offices, and facilities operations and
		  maintenance) shall be available for contracts, grants, compacts, or cooperative
		  agreements with the Bureau of Indian Affairs under the provisions of the Indian
		  Self-Determination Act or the Tribal Self-Governance Act of 1994 (Public Law
		  103–413).In the event any tribe
		  returns appropriations made available by this Act to the Bureau of Indian
		  Affairs, this action shall not diminish the Federal Government's trust
		  responsibility to that tribe, or the government-to-government relationship
		  between the United States and that tribe, or that tribe's ability to access
		  future appropriations.Notwithstanding any other provision of law,
		  no funds available to the Bureau, other than the amounts provided herein for
		  assistance to public schools under 25 U.S.C. 452 et seq., shall be available to
		  support the operation of any elementary or secondary school in the State of
		  Alaska.Appropriations made
		  available in this or any other Act for schools funded by the Bureau shall be
		  available only to the schools in the Bureau school system as of September 1,
		  1996. No funds available to the Bureau shall be used to support expanded grades
		  for any school or dormitory beyond the grade structure in place or approved by
		  the Secretary of the Interior at each school in the Bureau school system as of
		  October 1, 1995, except that any school or school program that was closed and
		  removed from the Bureau school system between 1951 and 1972, and its respective
		  tribe’s relationship with the Federal Government was terminated, shall be
		  reinstated to the Bureau system and supported at a level based on its grade
		  structure and average student enrollment for the 2009–2010, 2010–2011 and
		  2011–2012 school years. Funds made available under this Act may not be used to
		  establish a charter school at a Bureau-funded school (as that term is defined
		  in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021)), except
		  that a charter school that is in existence on the date of the enactment of this
		  Act and that has operated at a Bureau-funded school before September 1, 1999,
		  may continue to operate during that period, but only if the charter school pays
		  to the Bureau a pro rata share of funds to reimburse the Bureau for the use of
		  the real and personal property (including buses and vans), the funds of the
		  charter school are kept separate and apart from Bureau funds, and the Bureau
		  does not assume any obligation for charter school programs of the State in
		  which the school is located if the charter school loses such funding. Employees
		  of Bureau-funded schools sharing a campus with a charter school and performing
		  functions related to the charter school’s operation and employees of a charter
		  school shall not be treated as Federal employees for purposes of chapter 171 of
		  title 28, United States Code.Notwithstanding any other provision of law,
		  including section 113 of title I of appendix C of Public Law 106–113, if in
		  fiscal year 2003 or 2004 a grantee received indirect and administrative costs
		  pursuant to a distribution formula based on section 5(f) of Public Law 101–301,
		  the Secretary shall continue to distribute indirect and administrative cost
		  funds to such grantee using the section 5(f) distribution
		  formula.
			Departmental
		  offices
			Office of the
		  Secretary
			departmental
		  operationsFor necessary
		  expenses for management of the Department of the Interior, including the
		  collection and disbursement of royalties, fees, and other mineral revenue
		  proceeds, as authorized by law, $250,151,000 to remain available until
		  September 30, 2013; of which not to exceed $15,000 may be for official
		  reception and representation expenses; and of which up to $1,000,000 shall be
		  available for workers compensation payments and unemployment compensation
		  payments associated with the orderly closure of the United States Bureau of
		  Mines; and of which $12,112,000 for the Office of Valuation Services is to be
		  derived from the Land and Water Conservation Fund and shall remain available
		  until expended; and of which $36,000,000 shall remain available until expended
		  for the purpose of mineral revenue management activities:
		  Provided, That, for fiscal year 2012, up to $400,000 of the
		  payments authorized by the Act of October 20, 1976, as amended (31 U.S.C.
		  6901–6907) may be retained for administrative expenses of the Payments in Lieu
		  of Taxes Program: Provided further, That no payment shall be
		  made pursuant to that Act to otherwise eligible units of local government if
		  the computed amount of the payment is less than $100: Provided
		  further, That notwithstanding any other provision of law, $15,000
		  under this heading shall be available for refunds of overpayments in connection
		  with certain Indian leases in which the Secretary concurred with the claimed
		  refund due, to pay amounts owed to Indian allottees or tribes, or to correct
		  prior unrecoverable erroneous payments: Provided further,
		  That, notwithstanding the provisions of section 35(b) of the Mineral Leasing
		  Act, as amended (30 U.S.C. 191(b)), the Secretary shall deduct 2 percent from
		  the amount payable to each State in fiscal year 2012 and deposit the amount
		  deducted to miscellaneous receipts of the
		  Treasury.
			Insular
		  affairs
			Assistance
		  to territoriesFor expenses
		  necessary for assistance to territories under the jurisdiction of the
		  Department of the Interior, $82,558,000, of which: (1) $73,296,000 shall remain
		  available until expended for territorial assistance, including general
		  technical assistance, maintenance assistance, disaster assistance, insular
		  management controls, coral reef initiative activities, and brown tree snake
		  control and research; grants to the judiciary in American Samoa for
		  compensation and expenses, as authorized by law (48 U.S.C. 1661(c)); grants to
		  the Government of American Samoa, in addition to current local revenues, for
		  construction and support of governmental functions; grants to the Government of
		  the Virgin Islands as authorized by law; grants to the Government of Guam, as
		  authorized by law; and grants to the Government of the Northern Mariana Islands
		  as authorized by law (Public Law 94–241; 90 Stat. 272); and (2) $9,262,000
		  shall be available until September 30, 2013 for salaries and expenses of the
		  Office of Insular Affairs: Provided, That all financial
		  transactions of the territorial and local governments herein provided for,
		  including such transactions of all agencies or instrumentalities established or
		  used by such governments, may be audited by the Government Accountability
		  Office, at its discretion, in accordance with chapter 35 of title 31, United
		  States Code: Provided further, That Northern Mariana Islands
		  Covenant grant funding shall be provided according to those terms of the
		  Agreement of the Special Representatives on Future United States Financial
		  Assistance for the Northern Mariana Islands approved by Public Law 104–134:
		  Provided further, That the funds for the program of operations
		  and maintenance improvement are appropriated to institutionalize routine
		  operations and maintenance improvement of capital infrastructure with
		  territorial participation and cost sharing to be determined by the Secretary
		  based on the grantee's commitment to timely maintenance of its capital assets:
		  Provided further, That any appropriation for disaster
		  assistance under this heading in this Act or previous appropriations Acts may
		  be used as non-Federal matching funds for the purpose of hazard mitigation
		  grants provided pursuant to section 404 of the Robert T. Stafford Disaster
		  Relief and Emergency Assistance Act (42 U.S.C.
		  5170c).
			Compact of
		  free associationFor grants
		  and necessary expenses, $3,307,000, to remain available until expended, as
		  provided for in sections 221(a)(2) of the Compact of Free Association for the
		  Republic of Palau; and section 221(a)(2) of the Compacts of Free Association
		  for the Government of the Republic of the Marshall Islands and the Federated
		  States of Micronesia, as authorized by Public Law 99–658 and Public Law
		  108–188.
			Administrative
		  provisions
			(including
		  transfer of funds)At the
		  request of the Governor of Guam, the Secretary may transfer discretionary funds
		  or mandatory funds provided under section 104(e) of Public Law 108–188 and
		  Public Law 104–134, that are allocated for Guam, to the Secretary of
		  Agriculture for the subsidy cost of direct or guaranteed loans, plus not to
		  exceed three percent of the amount of the subsidy transferred for the cost of
		  loan administration, for the purposes authorized by the Rural Electrification
		  Act of 1936 and section 306(a)(1) of the Consolidated Farm and Rural
		  Development Act for construction and repair projects in Guam, and such funds
		  shall remain available until expended: Provided, That such
		  costs, including the cost of modifying such loans, shall be as defined in
		  section 502 of the Congressional Budget Act of 1974: Provided
		  further, That such loans or loan guarantees may be made without regard
		  to the population of the area, credit elsewhere requirements, and restrictions
		  on the types of eligible entities under the Rural Electrification Act of 1936
		  and section 306(a)(1) of the Consolidated Farm and Rural Development Act:
		  Provided further, That any funds transferred to the Secretary
		  of Agriculture shall be in addition to funds otherwise made available to make
		  or guarantee loans under such authorities.
			Office of the
		  solicitor
			Salaries
		  and expensesFor necessary
		  expenses of the Office of the Solicitor,
		  $64,946,000.
			Office of inspector
		  general
			Salaries
		  and expensesFor necessary
		  expenses of the Office of Inspector General,
		  $48,493,000.
			Office of the special trustee
		  for American Indians
			Federal
		  trust programs
			(including
		  transfer of funds)For the
		  operation of trust programs for Indians by direct expenditure, contracts,
		  cooperative agreements, compacts, and grants, $152,319,000, to remain available
		  until expended, of which not to exceed $31,171,000, from this or any other Act,
		  shall be available for historical accounting: Provided, That
		  funds for trust management improvements and litigation support may, as needed,
		  be transferred to or merged with the Bureau of Indian Affairs, Operation
		  of Indian Programs account; the Office of the Solicitor,
		  Salaries and Expenses account; and the Office of the Secretary,
		  Salaries and Expenses account: Provided
		  further, That funds made available through contracts or grants
		  obligated during fiscal year 2012, as authorized by the Indian
		  Self-Determination Act of 1975 (25 U.S.C. 450 et seq.), shall remain available
		  until expended by the contractor or grantee: Provided further,
		  That, notwithstanding any other provision of law, the statute of limitations
		  shall not commence to run on any claim, including any claim in litigation
		  pending on the date of the enactment of this Act, concerning losses to or
		  mismanagement of trust funds, until the affected tribe or individual Indian has
		  been furnished with an accounting of such funds from which the beneficiary can
		  determine whether there has been a loss: Provided further,
		  That, notwithstanding any other provision of law, the Secretary shall not be
		  required to provide a quarterly statement of performance for any Indian trust
		  account that has not had activity for at least 18 months and has a balance of
		  $15.00 or less: Provided further, That the Secretary shall
		  issue an annual account statement and maintain a record of any such accounts
		  and shall permit the balance in each such account to be withdrawn upon the
		  express written request of the account holder: Provided
		  further, That not to exceed $50,000 is available for the Secretary to
		  make payments to correct administrative errors of either disbursements from or
		  deposits to Individual Indian Money or Tribal accounts after September 30,
		  2002: Provided further, That erroneous payments that are
		  recovered shall be credited to and remain available in this account for this
		  purpose.
			Department-wide
		  programs
			Wildland
		  fire management
			(including
		  transfers of funds)For
		  necessary expenses for fire preparedness, suppression operations, fire science
		  and research, emergency rehabilitation, hazardous fuels reduction, and rural
		  fire assistance by the Department of the Interior, $574,072,000, to remain
		  available until expended, of which not to exceed $6,137,000 shall be for the
		  renovation or construction of fire facilities: Provided, That
		  such funds are also available for repayment of advances to other appropriation
		  accounts from which funds were previously transferred for such purposes:
		  Provided further, That persons hired pursuant to 43 U.S.C.
		  1469 may be furnished subsistence and lodging without cost from funds available
		  from this appropriation: Provided further, That
		  notwithstanding 42 U.S.C. 1856d, sums received by a bureau or office of the
		  Department of the Interior for fire protection rendered pursuant to 42 U.S.C.
		  1856 et seq., protection of United States property, may be credited to the
		  appropriation from which funds were expended to provide that protection, and
		  are available without fiscal year limitation: Provided
		  further, That using the amounts designated under this title of this
		  Act, the Secretary of the Interior may enter into procurement contracts,
		  grants, or cooperative agreements, for hazardous fuels reduction activities,
		  and for training and monitoring associated with such hazardous fuels reduction
		  activities, on Federal land, or on adjacent non-Federal land for activities
		  that benefit resources on Federal land: Provided further, That
		  the costs of implementing any cooperative agreement between the Federal
		  Government and any non-Federal entity may be shared, as mutually agreed on by
		  the affected parties: Provided further, That notwithstanding
		  requirements of the Competition in Contracting Act, the Secretary, for purposes
		  of hazardous fuels reduction activities, may obtain maximum practicable
		  competition among: (1) local private, nonprofit, or cooperative entities; (2)
		  Youth Conservation Corps crews, Public Lands Corps (Public Law 109–154), or
		  related partnerships with State, local, or non-profit youth groups; (3) small
		  or micro-businesses; or (4) other entities that will hire or train locally a
		  significant percentage, defined as 50 percent or more, of the project workforce
		  to complete such contracts: Provided further, That in
		  implementing this section, the Secretary shall develop written guidance to
		  field units to ensure accountability and consistent application of the
		  authorities provided herein: Provided further, That funds
		  appropriated under this heading may be used to reimburse the United States Fish
		  and Wildlife Service and the National Marine Fisheries Service for the costs of
		  carrying out their responsibilities under the Endangered Species Act of 1973
		  (16 U.S.C. 1531 et seq.) to consult and conference, as required by section 7 of
		  such Act, in connection with wildland fire management activities:
		  Provided further, That the Secretary of the Interior may use
		  wildland fire appropriations to enter into leases of real property with local
		  governments, at or below fair market value, to construct capitalized
		  improvements for fire facilities on such leased properties, including but not
		  limited to fire guard stations, retardant stations, and other initial attack
		  and fire support facilities, and to make advance payments for any such lease or
		  for construction activity associated with the lease: Provided
		  further, That the Secretary of the Interior and the Secretary of
		  Agriculture may authorize the transfer of funds appropriated for wildland fire
		  management, in an aggregate amount not to exceed $50,000,000, between the
		  Departments when such transfers would facilitate and expedite jointly funded
		  wildland fire management programs and projects: Provided
		  further, That funds provided for wildfire suppression shall be
		  available for support of Federal emergency response actions: Provided
		  further, That funds appropriated under this heading shall be available
		  for assistance to or through the Department of State in connection with forest
		  and rangeland research, technical information, and assistance in foreign
		  countries, and, with the concurrence of the Secretary of State, shall be
		  available to support forestry, wildland fire management, and related natural
		  resource activities outside the United States and its territories and
		  possessions, including technical assistance, education and training, and
		  cooperation with United States and international organizations:
		  Provided further, That, before obligating any of the funds
		  provided herein for wildland fire suppression, the Secretary of the Interior
		  shall obligate all unobligated balances previously made available under this
		  heading that, when appropriated, were designated by Congress as an emergency
		  requirement pursuant to the Concurrent Resolution on the Budget or the Balanced
		  Budget and Emergency Deficit Control Act of 1985 and notify the Committees on
		  Appropriations of the House of Representatives and the Senate in writing of the
		  imminent need to begin obligating funds provided herein for wildland fire
		  suppression: Provided further, That the Secretary of the
		  Interior may transfer not more than $50,000,000 of the funds provided herein to
		  the Secretary of Agriculture if the Secretaries determine that the transfer
		  will enhance the efficiency or effectiveness of Federal wildland fire
		  suppression activities.
			Flame
		  wildfire suppression reserve fund
			(including
		  transfer of funds)For
		  necessary expenses for large fire suppression operations of the Department of
		  the Interior and as a reserve fund for suppression and Federal emergency
		  response activities, $92,000,000, to remain available until expended:
		  Provided, That such amounts are available only for transfer to
		  the Wildland Fire Management account and only following a
		  declaration by the Secretary that either (1) a wildland fire suppression event
		  meets certain previously-established risk-based written criteria for
		  significant complexity, severity, or threat posed by the fire or (2) funds in
		  the Wildland Fire Management account will be exhausted within 30
		  days.
			Central
		  hazardous materials fundFor
		  necessary expenses of the Department of the Interior and any of its component
		  offices and bureaus for the response action, including associated activities,
		  performed pursuant to the Comprehensive Environmental Response, Compensation,
		  and Liability Act, as amended (42 U.S.C. 9601 et seq.), $10,149,000, to remain
		  available until expended.
			Natural
		  resource damage assessment and restoration
			Natural
		  resource damage assessment fundTo conduct natural resource damage
		  assessment and restoration activities by the Department of the Interior
		  necessary to carry out the provisions of the Comprehensive Environmental
		  Response, Compensation, and Liability Act, as amended (42 U.S.C. 9601 et seq.),
		  the Federal Water Pollution Control Act, as amended (33 U.S.C. 1251 et seq.),
		  the Oil Pollution Act of 1990 (33 U.S.C. 2701 et seq.), and Public Law 101–337,
		  as amended (16 U.S.C. 19jj et seq.), $5,763,000, to remain available until
		  expended.
			Working
		  capital fundFor the
		  acquisition of a departmental financial and business management system,
		  information technology improvements of general benefit to the Department, and
		  consolidation of facilities and operations throughout the Department,
		  $57,019,000, to remain available until expended: Provided,
		  That none of the funds appropriated in this Act or any other Act may be used to
		  establish reserves in the Working Capital Fund account other than for accrued
		  annual leave and depreciation of equipment without prior approval of the House
		  and Senate Committees on Appropriations: Provided further,
		  That the Secretary may assess reasonable charges to State, local and tribal
		  government employees for training services provided by the National Indian
		  Program Training Center, other than training related to Public Law 93–638:
		  Provided further, That the Secretary may lease or otherwise
		  provide space and related facilities, equipment or professional services of the
		  National Indian Program Training Center to State, local and tribal government
		  employees or persons or organizations engaged in cultural, educational, or
		  recreational activities (as defined in section 3306(a) of title 40, United
		  States Code) at the prevailing rate for similar space, facilities, equipment,
		  or services in the vicinity of the National Indian Program Training Center:
		  Provided further, That all funds received pursuant to the two
		  preceding provisos shall be credited to this account, shall be available until
		  expended, and shall be used by the Secretary for necessary expenses of the
		  National Indian Program Training Center.
			Administrative
		  provisionThere is hereby
		  authorized for acquisition from available resources within the Working Capital
		  Fund, 15 aircraft, 10 of which shall be for replacement and which may be
		  obtained by donation, purchase or through available excess surplus property:
		  Provided, That existing aircraft being replaced may be sold,
		  with proceeds derived or trade-in value used to offset the purchase price for
		  the replacement aircraft.
			General provisions, department
		  of the interior
			(including
		  transfers of funds)
			Emergency
		  transfer authority—intra-bureau
			101.Appropriations
			 made in this title shall be available for expenditure or transfer (within each
			 bureau or office), with the approval of the Secretary, for the emergency
			 reconstruction, replacement, or repair of aircraft, buildings, utilities, or
			 other facilities or equipment damaged or destroyed by fire, flood, storm, or
			 other unavoidable causes: Provided, That no funds shall be
			 made available under this authority until funds specifically made available to
			 the Department of the Interior for emergencies shall have been exhausted:
			 Provided further, That all funds used pursuant to this section
			 must be replenished by a supplemental appropriation which must be requested as
			 promptly as possible.
				Emergency transfer
		  authority—department-wide
				102.The Secretary may authorize the expenditure
			 or transfer of any no year appropriation in this title, in addition to the
			 amounts included in the budget programs of the several agencies, for the
			 suppression or emergency prevention of wildland fires on or threatening lands
			 under the jurisdiction of the Department of the Interior; for the emergency
			 rehabilitation of burned-over lands under its jurisdiction; for emergency
			 actions related to potential or actual earthquakes, floods, volcanoes, storms,
			 or other unavoidable causes; for contingency planning subsequent to actual oil
			 spills; for response and natural resource damage assessment activities related
			 to actual oil spills or releases of hazardous substances into the environment;
			 for the prevention, suppression, and control of actual or potential grasshopper
			 and Mormon cricket outbreaks on lands under the jurisdiction of the Secretary,
			 pursuant to the authority in section 417(b) of Public Law 106–224 (7 U.S.C.
			 7717(b)); for emergency reclamation projects under section 410 of Public Law
			 95–87; and shall transfer, from any no year funds available to the Office of
			 Surface Mining Reclamation and Enforcement, such funds as may be necessary to
			 permit assumption of regulatory authority in the event a primacy State is not
			 carrying out the regulatory provisions of the Surface Mining Act:
			 Provided, That appropriations made in this title for wildland
			 fire operations shall be available for the payment of obligations incurred
			 during the preceding fiscal year, and for reimbursement to other Federal
			 agencies for destruction of vehicles, aircraft, or other equipment in
			 connection with their use for wildland fire operations, such reimbursement to
			 be credited to appropriations currently available at the time of receipt
			 thereof: Provided further, That for wildland fire operations,
			 no funds shall be made available under this authority until the Secretary
			 determines that funds appropriated for wildland fire operations
			 and FLAME Wildfire Suppression Reserve Fund shall be exhausted
			 within 30 days: Provided further, That all funds used pursuant
			 to this section must be replenished by a supplemental appropriation which must
			 be requested as promptly as possible: Provided further, That
			 such replenishment funds shall be used to reimburse, on a pro rata basis,
			 accounts from which emergency funds were transferred.
				Authorized use of
		  funds
				103.Appropriations
			 made to the Department of the Interior in this title shall be available for
			 services as authorized by section 3109 of title 5, United States Code, when
			 authorized by the Secretary, in total amount not to exceed $500,000; purchase
			 and replacement of motor vehicles, including specially equipped law enforcement
			 vehicles; hire, maintenance, and operation of aircraft; hire of passenger motor
			 vehicles; purchase of reprints; payment for telephone service in private
			 residences in the field, when authorized under regulations approved by the
			 Secretary; and the payment of dues, when authorized by the Secretary, for
			 library membership in societies or associations which issue publications to
			 members only or at a price to members lower than to subscribers who are not
			 members.
				Authorized use of funds, Indian
		  Trust Management
				104.Appropriations
			 made in this Act under the headings Bureau of Indian Affairs and Office of the
			 Special Trustee for American Indians and any unobligated balances from prior
			 appropriations Acts made under the same headings shall be available for
			 expenditure or transfer for Indian trust management and reform activities.
			 Total funding for historical accounting activities shall not exceed amounts
			 specifically designated in this Act for such purpose.
				Redistribution of funds, Bureau
		  of Indian Affairs
				105.Notwithstanding
			 any other provision of law, the Secretary of the Interior is authorized to
			 redistribute any Tribal Priority Allocation funds, including tribal base funds,
			 to alleviate tribal funding inequities by transferring funds to address
			 identified, unmet needs, dual enrollment, overlapping service areas or
			 inaccurate distribution methodologies. No tribe shall receive a reduction in
			 Tribal Priority Allocation funds of more than 10 percent in fiscal year 2012.
			 Under circumstances of dual enrollment, overlapping service areas or inaccurate
			 distribution methodologies, the 10 percent limitation does not apply.
				Twin cities research
		  center
				106.Notwithstanding any other provision of law,
			 in conveying the Twin Cities Research Center under the authority provided by
			 Public Law 104–134, the Secretary may accept and retain land and other forms of
			 reimbursement: Provided, That the Secretary may retain and use
			 any such reimbursement until expended and without further appropriation: (1)
			 for the benefit of the National Wildlife Refuge System within the State of
			 Minnesota; and (2) for all activities authorized by section 701 of Public Law
			 100–696 (16 U.S.C. 460zz).
				Payment of
		  fees
				107.The Secretary of
			 the Interior may use discretionary funds to pay private attorney fees and costs
			 for employees and former employees of the Department of the Interior reasonably
			 incurred in connection with Cobell v. Salazar to the extent that such fees and
			 costs are not paid by the Department of Justice or by private insurance. In no
			 case shall the Secretary make payments under this section that would result in
			 payment of hourly fees in excess of the highest hourly rate approved by the
			 District Court for the District of Columbia for counsel in Cobell v.
			 Salazar.
				Everglades Ecosystem
		  Restoration
				108.This and any subsequent fiscal year, the
			 National Park Service is authorized to implement modifications to the Tamiami
			 Trail as described in, and in accordance with, the preferred alternative
			 identified in the final environmental impact statement noticed in the Federal
			 Register on December 14, 2010, (75 Fed. Reg. 77896), relating to restoration
			 efforts of the Everglades ecosystem.
				Ellis, governors, and liberty
		  islands
				109.Notwithstanding
			 any other provision of law, the Secretary of the Interior is authorized to
			 acquire lands, waters, or interests therein including the use of all or part of
			 any pier, dock, or landing within the State of New York and the State of New
			 Jersey, for the purpose of operating and maintaining facilities in the support
			 of transportation and accommodation of visitors to Ellis, Governors, and
			 Liberty Islands, and of other program and administrative activities, by
			 donation or with appropriated funds, including franchise fees (and other
			 monetary consideration), or by exchange; and the Secretary is authorized to
			 negotiate and enter into leases, subleases, concession contracts or other
			 agreements for the use of such facilities on such terms and conditions as the
			 Secretary may determine reasonable.
				Indian probate
		  judges
				110.In fiscal year
			 2012 and each fiscal year thereafter, for the purpose of adjudicating Indian
			 probate cases in the Department of the Interior, the hearing requirements of
			 chapter 10 of title 25, United States Code, are deemed satisfied by a
			 proceeding conducted by an Indian probate judge, appointed by the Secretary
			 without regard to the provisions of title 5, United States Code, governing the
			 appointments in the competitive service, for such period of time as the
			 Secretary determines necessary: Provided, That the basic pay
			 of an Indian probate judge so appointed may be fixed by the Secretary without
			 regard to the provisions of chapter 51, and subchapter III of chapter 53 of
			 title 5, United States Code, governing the classification and pay of General
			 Schedule employees, except that no such Indian probate judge may be paid at a
			 level which exceeds the maximum rate payable for the highest grade of the
			 General Schedule, including locality pay.
				Bureau of ocean energy
		  management, regulation and enforcement
		  reorganization
				111.The Secretary of
			 the Interior, in order to implement a reorganization of the Bureau of Ocean
			 Energy Management, Regulation and Enforcement, may establish accounts and
			 transfer funds among and between the offices and bureaus affected by the
			 reorganization only in conformance with the reprogramming guidelines described
			 in the report accompanying this Act.
				Authorized use of Indian
		  education funds
				112.Beginning July 1,
			 2008, any funds (including investments and interest earned, except for
			 construction funds) held by a Public Law 100–297 grant or a Public Law 93–638
			 contract school shall, upon retrocession to or re-assumption by the Bureau of
			 Indian Education, remain available to the Bureau of Indian Education for a
			 period of 5 years from the date of retrocession or re-assumption for the
			 benefit of the programs approved for the school on October 1, 1995.
				Contracts and agreements for
		  wild horse and burro holding facilities
				113.(a)Notwithstanding any
			 other provision of this Act, the Secretary of the Interior may enter into
			 multiyear cooperative agreements with nonprofit organizations and other
			 appropriate entities, and may enter into multiyear contracts in accordance with
			 the provisions of section 304B of the Federal Property and Administrative
			 Services Act of 1949 (41 U.S.C. 254c) (except that the 5 year term restriction
			 in subsection (d) shall not apply), for the long-term care and maintenance of
			 excess wild free roaming horses and burros by such organizations or entities on
			 private land. Such cooperative agreements and contracts may not exceed 10
			 years, subject to renewal at the discretion of the Secretary.
				(b)During fiscal year
			 2012 and subsequent fiscal years, in carrying out work involving cooperation
			 with any State or political subdivision thereof, the Bureau of Land Management
			 may record obligations against accounts receivable from any such
			 entities.
				Bureau of Indian education
		  operated schools
			114.(a)(1)Nothwithstanding section 586(c) of title
			 40, United States Code, the head of a Bureau-operated school is authorized to
			 enter into agreements with public and private persons and entities that provide
			 for such persons and entities to rent or lease the land or facilities of the
			 school in exchange for a consideration (in the form of funds) that benefits the
			 school, as determined by the head of the school when such rent or lease does
			 not interfere with school operations.
					(2)Funds received under paragraph (1) shall be
			 retained by the school and used for school purposes otherwise authorized by
			 law. Any funds received under paragraph (1) are hereby made available until
			 expended for such purposes, notwithstanding section 3302 of title 31, United
			 States Code.
					(3)Nothing in this section shall be construed
			 to allow for the diminishment of, or otherwise affect, the appropriation of
			 funds to the budget accounts for the operation and maintenance of
			 Bureau-operated schools. No funds shall be withheld from the distribution to
			 the budget of any Bureau-operated school due to the receipt by the school of a
			 benefit in accordance with this section.
					(b)Notwithstanding any provision of title 5,
			 United States Code, or any regulation promulgated under such title, education
			 personnel who are under the direction and supervision of the Secretary of the
			 Interior may participate in a fundraising activity for the benefit of a
			 Bureau-operated school in an official capacity as part of their official
			 duties. When participating in such an official capacity, the employee may use
			 the employee’s official title, position, and authority. Nothing in this
			 subsection shall be construed to authorize participation in political activity
			 (as such term is used in section 7324 of title 5, United States Code) otherwise
			 prohibited by law.
				(c)The Secretary of the Interior shall
			 promulgate regulations to carry out this section not later than 12 months after
			 the date of the enactment of this Act. Such regulations shall include—
					(1)provisions for the establishment and
			 administration of mechanisms for the acceptance of consideration for the use
			 and benefit of a school in accordance with this section (including, in
			 appropriate cases, the establishment and administration of trust funds);
					(2)accountability standards to ensure ethical
			 conduct; and
					(3)provisions for monitoring the amount and
			 terms of consideration received, the manner in which the consideration is used,
			 and any results achieved by such use.
					(d)Provisions of this section shall apply to
			 fiscal year 2012 and subsequent fiscal years.
				Mass Marking of
		  Salmonids
			115.The United States Fish and Wildlife Service
			 shall, in carrying out its responsibilities to protect threatened and
			 endangered species of salmon, implement a system of mass marking of salmonid
			 stocks, intended for harvest, that are released from federally operated or
			 federally financed hatcheries including but not limited to fish releases of
			 coho, chinook, and steelhead species. Marked fish must have a visible mark that
			 can be readily identified by commercial and recreational fishers.
				Yukon-Charley National
		  Preserve
				116.None of the funds made available by this
			 Act may be used by the Secretary of the Interior to implement or enforce
			 regulations concerning boating and other activities on or relating to waters
			 located within Yukon-Charley National Preserve, including waters subject to the
			 jurisdiction of the United States, pursuant to section 3(h) of Public Law
			 91–383 (16 U.S.C. 1a–2(h)) or any other authority. This section does not affect
			 the authority of the Coast Guard to regulate the use of waters subject to the
			 jurisdiction of the United States within the Yukon-Charley National
			 Preserve.
				Direct Hire
		  Authority
				117.(a)Direct hire
			 authorityDuring fiscal year
			 2012 and thereafter, the Secretary of the Interior may appoint, without regard
			 to the provisions of subchapter I of chapter 33 of title 5, United States Code,
			 other than sections 3303 and 3328 of such title, a qualified candidate
			 described in subsection (b) directly to a position with a land managing agency
			 of the Department of the Interior for which the candidate meets Office of
			 Personnel Management qualification standards.
				(b)Qualified
			 candidates describedSubsection (a) applies with respect to a
			 former resource assistant (as defined in section 203 of the Public Land Corps
			 Act (16 U.S.C. 1722)) who—
					(1)completed a
			 rigorous undergraduate or graduate summer internship with a land managing
			 agency, such as the National Park Service Business Plan Internship;
					(2)successfully
			 fulfilled the requirements of the internship program; and
					(3)subsequently earned an undergraduate or
			 graduate degree from an accredited institution of higher education.
					(c)DurationThe direct hire authority under this
			 section may not be exercised with respect to a specific qualified candidate
			 after the end of the 2-year period beginning on the date on which the candidate
			 completed the undergraduate or graduate degree, as the case may be.
				Review Process for Certain
		  Bureau of Land Management Actions
			118.(a)Exhaustion of
			 Administrative Review RequiredHereafter, a person may bring a civil
			 action challenging a proposed action of the Bureau of Land Management
			 concerning grazing on public lands (as defined in section 103(e) of the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1702(e))) or an amendment to
			 a land use plan proposed under section 202 of such Act (43 U.S.C. 1712) in a
			 Federal district court only if the person has challenged the action or
			 amendment at the agency level and exhausted the administrative hearings and
			 appeals procedures established by the Department of the Interior.
				(b)Issue
			 limitationAn issue may be
			 considered in the judicial review of an action or amendment referred to in
			 subsection (a) only if the issue was raised in the administrative review
			 process described in such subsection.
				(c)ExceptionAn exception to the requirement of
			 exhausting the administrative review process before seeking judicial review
			 shall be available if a Federal court finds that the agency failed or was
			 unable to make information timely available during the administrative review
			 process for issues of material fact. For the purposes of this subsection,
			 timely means within 120 calender days from the date that the
			 challenge to the agency action or amendment at issue is received for
			 administrative review.
				Gray
		  Wolves
			119.Hereafter, any final rule published by the
			 Department of the Interior that provides that the gray wolf (Canis lupus) in
			 the State of Wyoming or in any of the States within the range of the Western
			 Great Lakes Distinct Population Segment of the gray wolf (as defined in the
			 rule published on May 5, 2011 (76 Fed. Reg. 26086 et seq.)) is not an
			 endangered species or threatened species under the Endangered Species Act of
			 1973 (16 U.S.C. 1531 et seq.), including any rule to remove such species in
			 such a State from the list of endangered species or threatened species
			 published under that Act, shall not be subject to judicial review if such State
			 has entered into an agreement with the Secretary of the Interior that
			 authorizes the State to manage gray wolves in that State.
				trailing livestock over public
		  land
				120.During fiscal years 2012 through 2014, the
			 trailing of livestock across public land (as defined by section 103 of the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)) and the
			 implementation of trailing practices by the Bureau of Land Management shall not
			 be subject to review under section 102(2)(C) of the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4332(2)(C)).
				 BOEMRE reporting
		  requirements
				121.The Secretary of the Interior shall—
				(1)log and track the
			 specific reasons for the Bureau of Ocean Energy Management, Regulation and
			 Enforcement returning to an applicant, without approval, any exploration plan,
			 development and production plan, development operations coordination document,
			 or application for permit to drill submitted with respect to any oil and gas
			 lease for the Outer Continental Shelf; and
				(2)provide quarterly reports to the Committee
			 on Appropriations and Committee on Natural Resources of the House of
			 Representatives and the Committee on Appropriations and Committee on Energy and
			 Natural Resources of the Senate that include—
					(A)the date of
			 original submission of each document referred to in paragraph (1) received by
			 the Bureau in the period covered by a report;
					(B)for each such
			 document—
						(i)the
			 date the document was returned to the applicant;
						(ii)the
			 date the document is treated by the Bureau as submitted; and
						(iii)the date of
			 final agency action the document.
						 Lease
		  authorization
			122.(a)In
			 generalThe Secretary of the
			 Interior (referred to in this section as the Secretary) may
			 lease to the Savannah Bar Pilots Association, or a successor organization, no
			 more than 30,000 square feet of land and improvements within Fort Pulaski
			 National Monument (referred to in this section as the Monument)
			 at the location on Cockspur Island that has been used continuously by the
			 Savannah Bar Pilots Association since 1940.
				(b)Rental fee and
			 proceeds
					(1)Rental
			 feeFor the lease authorized
			 by this Act, the Secretary shall require a rental fee based on fair market
			 value adjusted, as the Secretary deems appropriate, for amounts to be expended
			 by the lessee for property preservation, maintenance, or repair and related
			 expenses.
					(2)ProceedsDisposition
			 of the proceeds from the rental fee required pursuant to paragraph (1) shall be
			 made in accordance with section 3(k)(5) of Public Law 91–383 (16 U.S.C.
			 1a–2(k)(5)).
					(c)Terms and
			 conditionsA lease entered into under this section—
					(1)shall be for a
			 term of no more than 10 years and, at the Secretary’s discretion, for
			 successive terms of no more than 10 years at a time; and
					(2)shall include any
			 terms and conditions the Secretary determines to be necessary to protect the
			 resources of the Monument and the public interest.
					(d)Exemption from
			 applicable lawExcept as provided in section 2(b)(2) of this Act,
			 the lease authorized by this Act shall not be subject to section 3(k) of Public
			 Law 91–383 (16 U.S.C.
			 1a–2(k)) or section 321 of Act of June 30, 1932 (40 U.S.C.
			 1302).
				 Self-Determination
		  Demonstration Project
			123.The Director of the Bureau of Indian
			 Affairs shall reinstate the Demonstration Project that was in place from 2004
			 until 2008 for the Indian tribes within the California Tribal Trust Reform
			 Consortium, the Salt River Pima-Maricopa Indian Community, the Confederated
			 Salish and Kootenai Tribes of the Flathead Reservation, and the Chippewa Cree
			 Tribe of the Rocky Boys Reservation; shall thereby ensure that the
			 participating tribes shall be able to continue operations independent of the
			 Department of the Interior's trust reform and reorganization; and shall not
			 impose its trust management infrastructure upon or alter the existing trust
			 resource management systems of the above referenced tribes having a
			 self-governance compact and operating in accordance with the Tribal
			 Self-Governance Program set forth in title IV of Public Law 93–638 (25 U.S.C.
			 458aa–458hh): Provided, That the California Trust Reform
			 Consortium and any other participating Indian tribe agree to carry out their
			 responsibilities under the same written and implemented fiduciary standards as
			 those being carried by the Secretary of the Interior, including complying with
			 section 102 of Public Law 103–412 (25 U.S.C. 4011): Provided
			 further, That participating Indian tribes shall timely transfer funds
			 and supply sufficient data to enable the Secretary of the Interior to comply
			 with section 102 of Public Law 103–412 (25 U.S.C. 4011) for accounts that are
			 maintained by the Department of the Interior when funds are being collected by
			 the Indian tribes: Provided further, That such Indian tribes
			 demonstrate to the satisfaction of the Secretary of the Interior that they have
			 the capability to do so: Provided further, That the Secretary
			 of the Interior shall provide funds to the Indian tribes in an amount equal to
			 that required by section 403(g) of Public Law 93–638 (25 U.S.C. 458cc(g)(3)),
			 including funds specifically or functionally related to the provision of trust
			 services to the Indian tribes or their members.
				 Wild lands funding
		  prohibition
				124.None of the funds made available in this
			 Act or any other Act may be used to implement, administer, or enforce
			 Secretarial Order No. 3310 issued by the Secretary of the Interior on December
			 22, 2010.
			IIEnvironmental
			 Protection Agency
			Science and
		  technologyFor science and
		  technology, including research and development activities, which shall include
		  research and development activities under the Comprehensive Environmental
		  Response, Compensation, and Liability Act of 1980, as amended; necessary
		  expenses for personnel and related costs and travel expenses; procurement of
		  laboratory equipment and supplies; and other operating expenses in support of
		  research and development, $754,611,000, to remain available until September 30,
		  2013.
			Environmental programs and
		  managementFor environmental
		  programs and management, including necessary expenses, not otherwise provided
		  for, for personnel and related costs and travel expenses; hire of passenger
		  motor vehicles; hire, maintenance, and operation of aircraft; purchase of
		  reprints; library memberships in societies or associations which issue
		  publications to members only or at a price to members lower than to subscribers
		  who are not members; administrative costs of the brownfields program under the
		  Small Business Liability Relief and Brownfields Revitalization Act of 2002; and
		  not to exceed $19,000 for official reception and representation expenses,
		  $2,498,433,000, to remain available until September 30, 2013:
		  Provided, That of the funds included under this heading, not
		  less than $346,280,000 shall be for the Geographic Programs specified in the
		  explanatory statement accompanying this
		  Act.
			Office of inspector
		  generalFor necessary expenses
		  of the Office of Inspector General in carrying out the provisions of the
		  Inspector General Act of 1978, as amended, $41,099,000, to remain available
		  until September 30, 2013.
			Buildings and
		  facilitiesFor construction,
		  repair, improvement, extension, alteration, and purchase of fixed equipment or
		  facilities of, or for use by, the Environmental Protection Agency, $36,428,000,
		  to remain available until expended.
			Hazardous substance
		  superfund
			(including
		  transfers of funds)For
		  necessary expenses to carry out the Comprehensive Environmental Response,
		  Compensation, and Liability Act of 1980 (CERCLA), as amended, including
		  sections 111(c)(3), (c)(5), (c)(6), and (e)(4) (42 U.S.C. 9611) $1,224,295,000,
		  to remain available until expended, consisting of such sums as are available in
		  the Trust Fund on September 30, 2011, as authorized by section 517(a) of the
		  Superfund Amendments and Reauthorization Act of 1986 (SARA) and up to
		  $1,224,295,000 as a payment from general revenues to the Hazardous Substance
		  Superfund for purposes as authorized by section 517(b) of SARA, as amended:
		  Provided, That funds appropriated under this heading may be
		  allocated to other Federal agencies in accordance with section 111(a) of
		  CERCLA: Provided further, That of the funds appropriated under
		  this heading, $9,955,000 shall be paid to the Office of Inspector
		  General appropriation to remain available until September 30, 2013, and
		  $23,016,000 shall be paid to the Science and Technology
		  appropriation to remain available until September 30,
		  2013.
			Leaking underground storage tank
		  trust fund programFor
		  necessary expenses to carry out leaking underground storage tank cleanup
		  activities authorized by subtitle I of the Solid Waste Disposal Act, as
		  amended, $105,669,000, to remain available until expended, of which $78,051,000
		  shall be for carrying out leaking underground storage tank cleanup activities
		  authorized by section 9003(h) of the Solid Waste Disposal Act, as amended;
		  $34,430,000 shall be for carrying out the other provisions of the Solid Waste
		  Disposal Act specified in section 9508(c) of the Internal Revenue Code, as
		  amended: Provided, That the Administrator is authorized to use
		  appropriations made available under this heading to implement section 9013 of
		  the Solid Waste Disposal Act to provide financial assistance to federally
		  recognized Indian tribes for the development and implementation of programs to
		  manage underground storage tanks.
			
		  Inland Oil Spill ProgramsFor
		  expenses necessary to carry out the Environmental Protection Agency's
		  responsibilities under the Oil Pollution Act of 1990, $18,274,000, to be
		  derived from the Oil Spill Liability trust fund, to remain available until
		  expended.
			State and tribal assistance
		  grantsFor environmental
		  programs and infrastructure assistance, including capitalization grants for
		  State revolving funds and performance partnership grants, $2,610,393,000, to
		  remain available until expended, of which $689,000,000 shall be for making
		  capitalization grants for the Clean Water State Revolving Funds under title VI
		  of the Federal Water Pollution Control Act, as amended (the
		  Act); of which $829,000,000 shall be for making capitalization
		  grants for the Drinking Water State Revolving Funds under section 1452 of the
		  Safe Drinking Water Act, as amended; $60,000,000 shall be to carry out section
		  104(k) of the Comprehensive Environmental Response, Compensation, and Liability
		  Act of 1980 (CERCLA), as amended, including grants, interagency agreements, and
		  associated program support costs; $30,000,000 shall be for grants under title
		  VII, subtitle G of the Energy Policy Act of 2005; and $1,002,393,000 shall be
		  for grants, including associated program support costs, to States, federally
		  recognized tribes, interstate agencies, tribal consortia, and air pollution
		  control agencies for multi-media or single media pollution prevention, control
		  and abatement and related activities, including activities pursuant to the
		  provisions set forth under this heading in Public Law 104–134, and for making
		  grants under section 103 of the Clean Air Act for particulate matter monitoring
		  and data collection activities subject to terms and conditions specified by the
		  Administrator, of which $49,396,000 shall be for carrying out section 128 of
		  CERCLA, as amended, $9,980,000 shall be for Environmental Information Exchange
		  Network grants, including associated program support costs, $11,300,000 of the
		  funds available for grants under section 106 of the Act shall be for state
		  participation in national- and state-level statistical surveys of water
		  resources and enhancements to state monitoring programs and, in addition to
		  funds appropriated under the heading Leaking Underground Storage Tank
		  Trust Fund Program to carry out the provisions of the Solid Waste
		  Disposal Act specified in section 9508(c) of the Internal Revenue Code other
		  than section 9003(h) of the Solid Waste Disposal Act, as amended, $1,550,000
		  shall be for grants to States under section 2007(f)(2) of the Solid Waste
		  Disposal Act, as amended: Provided, That notwithstanding
		  section 603(d)(7) of the Federal Water Pollution Control Act, the limitation on
		  the amounts in a State water pollution control revolving fund that may be used
		  by a State to administer the fund shall not apply to amounts included as
		  principal in loans made by such fund in fiscal year 2012 and prior years where
		  such amounts represent costs of administering the fund to the extent that such
		  amounts are or were deemed reasonable by the Administrator, accounted for
		  separately from other assets in the fund, and used for eligible purposes of the
		  fund, including administration: Provided further, That for
		  fiscal year 2012, and notwithstanding section 518(f) of the Act, the
		  Administrator is authorized to use the amounts appropriated for any fiscal year
		  under section 319 of that Act to make grants to Federally recognized Indian
		  tribes pursuant to sections 319(h) and 518(e) of that Act: Provided
		  further, That for fiscal year 2012, notwithstanding the limitation on
		  amounts in section 518(c) of the Federal Water Pollution Control Act and
		  section 1452(i) of the Safe Drinking Water Act, up to a total of 2 percent of
		  the funds appropriated for State Revolving Funds under such Acts may be
		  reserved by the Administrator for grants under section 518(c) and section
		  1452(i) of such Acts: Provided further, That for fiscal year
		  2012, notwithstanding the amounts specified in section 205(c) of the Federal
		  Water Pollution Control Act, up to 1.5 percent of the aggregate funds
		  appropriated for the Clean Water State Revolving Fund program under the Act
		  less any sums reserved under section 518(c) of the Act, may be reserved by the
		  Administrator for grants made under title II of the Clean Water Act for
		  American Samoa, Guam, the Commonwealth of the Northern Marianas, and United
		  States Virgin Islands: Provided further, That for fiscal year
		  2012, notwithstanding the limitations on amounts specified in section 1452(j)
		  of the Safe Drinking Water Act, up to 1.5 percent of the funds appropriated for
		  the Drinking Water State Revolving Fund programs under the Safe Drinking Water
		  Act may be reserved by the Administrator for grants made under section 1452(j)
		  of the Safe Drinking Water Act: Provided further, That not
		  less than 30 percent of the funds made available under this title to each State
		  for Clean Water State Revolving Fund capitalization grants and not less than 30
		  percent of the funds made available under this title to each State for Drinking
		  Water State Revolving Fund capitalization grants shall be used by the State to
		  provide additional subsidy to eligible recipients in the form of forgiveness of
		  principal, negative interest loans, or grants (or any combination of these),
		  and shall be so used by the State only where such funds are provided as initial
		  financing for an eligible recipient or to buy, refinance, or restructure the
		  debt obligations of eligible recipients only where such debt was incurred on or
		  after the date of enactment of this Act: Provided further,
		  That no funds provided by this appropriations Act to address the water,
		  wastewater and other critical infrastructure needs of the colonias in the
		  United States along the United States-Mexico border shall be made available to
		  a county or municipal government unless that government has established an
		  enforceable local ordinance, or other zoning rule, which prevents in that
		  jurisdiction the development or construction of any additional colonia areas,
		  or the development within an existing colonia the construction of any new home,
		  business, or other structure which lacks water, wastewater, or other necessary
		  infrastructure: Provided further, That for fiscal year 2012
		  and hereafter, of the funds provided for the Clean Water Act and Safe Drinking
		  Water Act State Revolving Fund Tribal Set-Asides, the Administrator may
		  transfer funds between those accounts in the same manner as provided to States
		  under section 302(a) of Public Law 104–182, as amended by Public Law
		  109–54.
			Administrative provisions,
		  environmental protection agency
			(including
		  transfer and recission of funds)For fiscal year 2012, notwithstanding 31
		  U.S.C. 6303(1) and 6305(1), the Administrator of the Environmental Protection
		  Agency, in carrying out the Agency's function to implement directly Federal
		  environmental programs required or authorized by law in the absence of an
		  acceptable tribal program, may award cooperative agreements to federally
		  recognized Indian Tribes or Intertribal consortia, if authorized by their
		  member Tribes, to assist the Administrator in implementing Federal
		  environmental programs for Indian Tribes required or authorized by law, except
		  that no such cooperative agreements may be awarded from funds designated for
		  State financial assistance agreements.The Administrator of the Environmental
		  Protection Agency is authorized to collect and obligate pesticide registration
		  service fees in accordance with section 33 of the Federal Insecticide,
		  Fungicide, and Rodenticide Act, as amended by Public Law 110–94, the Pesticide
		  Registration Improvement Renewal Act.The Administrator is authorized to transfer
		  up to $250,000,000 of the funds appropriated for the Great Lakes Initiative
		  under the heading Environmental Programs and Management to the
		  head of any Federal department or agency, with the concurrence of such head, to
		  carry out activities that would support the Great Lakes Restoration Initiative
		  and Great Lakes Water Quality Agreement programs, projects, or activities; to
		  enter into an interagency agreement with the head of such Federal department or
		  agency to carry out these activities; and to make grants to governmental
		  entities, nonprofit organizations, institutions, and individuals for planning,
		  research, monitoring, outreach, and implementation in furtherance of the Great
		  Lakes Restoration Initiative and the Great Lakes Water Quality
		  Agreement.From unobligated
		  balances to carry out projects and activities funded through the State
		  and Tribal Assistance Grants and Hazardous Substance
		  Superfund accounts, $140,000,000 are permanently rescinded:
		  Provided, That no amounts may be rescinded from amounts that
		  were designated by the Congress as an emergency requirement pursuant to the
		  Concurrent Resolution on the Budget or the Balanced Budget and Emergency
		  Deficit Control Act of 1985, as amended.For fiscal year 2012 the requirements of
		  section 513 of the Federal Water Pollution Control Act (33 U.S.C. 1372) shall
		  apply to the construction of treatment works carried out in whole or in part
		  with assistance made available by a State water pollution control revolving
		  fund as authorized by title VI of that Act (33 U.S.C. 1381 et seq.), or with
		  assistance made available under section 205(m) of that Act (33 U.S.C. 1285(m)),
		  or both.For fiscal year 2012
		  the requirements of section 1450(e) of the Safe Drinking Water Act (42 U.S.C.
		  300j–9(e)) shall apply to any construction project carried out in whole or in
		  part with assistance made available by a drinking water treatment revolving
		  loan fund as authorized by section 1452 of that Act (42 U.S.C.
		  300j–12).
			IIIRelated
			 agencies
			Department of
		  agriculture
			Forest
		  service
			Forest and
		  rangeland researchFor
		  necessary expenses of forest and rangeland research as authorized by law,
		  $277,282,000, to remain available until expended: Provided,
		  That of the funds provided, $66,805,000 is for the forest inventory and
		  analysis program: Provided further, That of the funds
		  provided, no less than $29,161,000 is for the forest products
		  laboratory.
			State and private
		  forestryFor necessary
		  expenses of cooperating with and providing technical and financial assistance
		  to States, territories, possessions, and others, and for forest health
		  management, including treatments of pests, pathogens, and invasive or noxious
		  plants and for restoring and rehabilitating forests damaged by pests or
		  invasive plants, cooperative forestry, and education and land conservation
		  activities as authorized, and conducting an international program as
		  authorized, $208,608,000, to remain available until expended, as authorized by
		  law; of which $3,000,000 is to be derived from the Land and Water Conservation
		  Fund and shall remain available until
		  expended.
			National
		  Forest SystemFor necessary
		  expenses of the Forest Service, not otherwise provided for, for management,
		  protection, improvement, and utilization of the National Forest System,
		  $1,546,463,000, to remain available until expended: Provided,
		  That of the funds provided, $336,722,000 shall be for forest products:
		  Provided further, That of the funds provided, $30,000,000
		  shall be deposited in the Collaborative Forest Landscape Restoration Fund for
		  ecological restoration treatments as authorized by 16 U.S.C. 7303(f):
		  Provided further, That of the funds provided, up to
		  $122,600,000 is for the Integrated Resource Restoration pilot program for
		  Region 1, Region 3 and Region 4.
			Capital
		  improvement and maintenance
			(including
		  transfer of funds)For
		  necessary expenses of the Forest Service, not otherwise provided for,
		  $378,088,000, to remain available until expended, for construction, capital
		  improvement, maintenance and acquisition of buildings and other facilities and
		  infrastructure; and for construction, reconstruction, and maintenance of forest
		  roads and trails by the Forest Service as authorized by 16 U.S.C. 532–538 and
		  23 U.S.C. 101 and 205: Provided,  That $35,000,000 shall be
		  designated for urgently needed road decommissioning, road and trail repair and
		  maintenance and associated activities, and removal of fish passage barriers,
		  especially in areas where Forest Service roads may be contributing to water
		  quality problems in streams and water bodies which support threatened,
		  endangered, or sensitive species or community water sources: Provided
		  further, That funds becoming available in fiscal year 2012 under the
		  Act of March 4, 1913 (16 U.S.C. 501) shall be transferred to the General Fund
		  of the Treasury and shall not be available for transfer or obligation for any
		  other purpose unless the funds are appropriated: Provided
		  further, That of the funds provided for decommissioning of roads, up
		  to $9,000,000 may be transferred to the National Forest System
		  to support the Integrated Resource Restoration pilot program.
			Land
		  acquisitionFor expenses
		  necessary to carry out the provisions of the Land and Water Conservation Fund
		  Act of 1965, as amended (16 U.S.C. 460l–4 through 11), including administrative
		  expenses, and for acquisition of land or waters, or interest therein, in
		  accordance with statutory authority applicable to the Forest Service,
		  $12,500,000, to be derived from the Land and Water Conservation Fund and to
		  remain available until expended.
			Acquisition of lands for
		  national forests special actsFor acquisition of lands within the exterior
		  boundaries of the Cache, Uinta, and Wasatch National Forests, Utah; the Toiyabe
		  National Forest, Nevada; and the Angeles, San Bernardino, Sequoia, and
		  Cleveland National Forests, California, as authorized by law, $955,000, to be
		  derived from forest receipts.
			Acquisition of lands to complete
		  land exchangesFor acquisition
		  of lands, such sums, to be derived from funds deposited by State, county, or
		  municipal governments, public school districts, or other public school
		  authorities, and for authorized expenditures from funds deposited by
		  non-Federal parties pursuant to Land Sale and Exchange Acts, pursuant to the
		  Act of December 4, 1967, as amended (16 U.S.C. 484a), to remain available until
		  expended.
			Range
		  betterment fundFor necessary
		  expenses of range rehabilitation, protection, and improvement, 50 percent of
		  all moneys received during the prior fiscal year, as fees for grazing domestic
		  livestock on lands in National Forests in the 16 Western States, pursuant to
		  section 401(b)(1) of Public Law 94–579, as amended, to remain available until
		  expended, of which not to exceed 6 percent shall be available for
		  administrative expenses associated with on-the-ground range rehabilitation,
		  protection, and improvements.
			Gifts,
		  donations and bequests for forest and rangeland researchFor expenses authorized by 16 U.S.C.
		  1643(b), $45,000, to remain available until expended, to be derived from the
		  fund established pursuant to the above Act.
			Management
		  of National Forest Lands for Subsistence UsesFor necessary expenses of the Forest Service
		  to manage Federal lands in Alaska for subsistence uses under title VIII of the
		  Alaska National Interest Lands Conservation Act (Public Law 96–487),
		  $2,000,000, to remain available until expended.
			Wildland
		  fire management
			(including
		  transfers of funds)For
		  necessary expenses for forest fire presuppression activities on National Forest
		  System lands, for emergency fire suppression on or adjacent to such lands or
		  other lands under fire protection agreement, hazardous fuels reduction on or
		  adjacent to such lands, and for emergency rehabilitation of burned-over
		  National Forest System lands and water, $1,805,099,000, to remain available
		  until expended: Provided, That such funds including
		  unobligated balances under this heading, are available for repayment of
		  advances from other appropriations accounts previously transferred for such
		  purposes: Provided further, That such funds shall be available
		  to reimburse State and other cooperating entities for services provided in
		  response to wildfire and other emergencies or disasters to the extent such
		  reimbursements by the Forest Service for non-fire emergencies are fully repaid
		  by the responsible emergency management agency: Provided
		  further, That amounts in this paragraph may be transferred to the
		  State and Private Forestry, National Forest
		  System, and Forest and Rangeland Research accounts to
		  fund State fire assistance, volunteer fire assistance, forest health
		  management, forest and rangeland research, the Joint Fire Science Program,
		  vegetation and watershed management, heritage site rehabilitation, and wildlife
		  and fish habitat management and restoration: Provided further,
		  That the costs of implementing any cooperative agreement between the Federal
		  Government and any non-Federal entity may be shared, as mutually agreed on by
		  the affected parties: Provided further, That of the funds
		  provided herein, the Secretary of Agriculture may enter into procurement
		  contracts or cooperative agreements, or issue grants for hazardous fuels
		  reduction activities and for training and monitoring associated with such
		  hazardous fuels reduction activities, on Federal land, or on adjacent
		  non-Federal land for activities that benefit resources on Federal land:
		  Provided further, That the Secretary of the Interior and the
		  Secretary of Agriculture may authorize the transfer of funds appropriated for
		  wildland fire management, in an aggregate amount not to exceed $10,000,000,
		  between the Departments when such transfers would facilitate and expedite
		  jointly funded wildland fire management programs and projects: Provided
		  further, That of the funds provided for hazardous fuels reduction, not
		  to exceed $5,000,000, may be used to make grants, using any authorities
		  available to the Forest Service under the State and Private Forestry
		  appropriation, for the purpose of creating incentives for increased use of
		  biomass from national forest lands: Provided further, That no
		  amounts may be cancelled from amounts that were designated by the Congress as
		  an emergency requirement pursuant to the Concurrent Resolution on the Budget or
		  the Balanced Budget and Emergency Deficit Control Act of 1985, as amended:
		  Provided further, That, before obligating any of the funds
		  provided herein for wildland fire suppression, the Secretary of Agriculture
		  shall obligate all unobligated balances previously made available under this
		  heading that, when appropriated, were designated by Congress as an emergency
		  requirement pursuant to the Concurrent Resolution on the Budget or the Balanced
		  Budget and Emergency Deficit Control Act of 1985: Provided
		  further, That the Secretary of Agriculture may transfer not more than
		  $50,000,000 of the funds provided herein to the Secretary of the Interior if
		  the Secretaries determine that the transfer will enhance the efficiency or
		  effectiveness of Federal wildland fire suppression activities: Provided
		  further, That of the funds for hazardous fuels reduction, up to
		  $27,100,000 may be transferred to the National Forest System to
		  support the Integrated Resource Restoration pilot program.
			Flame wildfire suppression
		  reserve fund
			(including
		  transfers of funds)For
		  necessary expenses for large fire suppression operations of the Department of
		  Agriculture and as a reserve fund for suppression and Federal emergency
		  response activities, $290,418,000, to remain available until expended:
		  Provided, That such amounts are available only for transfer to
		  the Wildland Fire Management account and only following a
		  declaration by the Secretary that either (1) a wildland fire suppression event
		  meets certain previously-established risk-based written criteria for
		  significant complexity, severity, or threat posed by the fire or (2) funds in
		  the Wildland Fire Management account will be exhausted within 30
		  days.
			Administrative provisions,
		  forest service
			(including
		  transfers of funds)Appropriations to the Forest Service for the
		  current fiscal year shall be available for: (1) purchase of passenger motor
		  vehicles; acquisition of passenger motor vehicles from excess sources, and hire
		  of such vehicles; purchase, lease, operation, maintenance, and acquisition of
		  aircraft from excess sources to maintain the operable fleet for use in Forest
		  Service wildland fire programs and other Forest Service programs;
		  notwithstanding other provisions of law, existing aircraft being replaced may
		  be sold, with proceeds derived or trade-in value used to offset the purchase
		  price for the replacement aircraft; (2) services pursuant to 7 U.S.C. 2225, and
		  not to exceed $100,000 for employment under 5 U.S.C. 3109; (3) purchase,
		  erection, and alteration of buildings and other public improvements (7 U.S.C.
		  2250); (4) acquisition of land, waters, and interests therein pursuant to 7
		  U.S.C. 428a; (5) expenses pursuant to the Volunteers in the National Forest Act
		  of 1972 (16 U.S.C. 558a, 558d, and 558a note); (6) the cost of uniforms as
		  authorized by 5 U.S.C. 5901–5902; and (7) debt collection contracts in
		  accordance with 31 U.S.C. 3718(c).Any appropriations or funds available to the
		  Forest Service may be transferred to the Wildland Fire Management appropriation
		  for forest firefighting, emergency rehabilitation of burned-over or damaged
		  lands or waters under its jurisdiction, and fire preparedness due to severe
		  burning conditions upon the Secretary's notification of the House and Senate
		  Committees on Appropriations that all fire suppression funds appropriated under
		  the headings Wildland Fire Management and FLAME Wildfire
		  Suppression Reserve Fund will be obligated within 30 days.Funds appropriated to the Forest Service
		  shall be available for assistance to or through the Agency for International
		  Development in connection with forest and rangeland research, technical
		  information, and assistance in foreign countries, and shall be available to
		  support forestry and related natural resource activities outside the United
		  States and its territories and possessions, including technical assistance,
		  education and training, and cooperation with United States, private
		  organizations, and international organizations.Of the funds available to the Forest Service
		  up to $5,000,000 shall be available for priority projects within the scope of
		  the approved budget, which shall be carried out by the Youth Conservation Corps
		  and shall be carried out under the authority of the Public Lands Corps Act of
		  1993, Public Law 103–82, as amended by Public Lands Corps Healthy Forests
		  Restoration Act of 2005, Public Law 109–154.Of the funds available to the Forest
		  Service, $4,000 is available to the Chief of the Forest Service for official
		  reception and representation expenses.Pursuant to sections 405(b) and 410(b) of
		  Public Law 101–593, of the funds available to the Forest Service, up to
		  $3,000,000 may be advanced in a lump sum to the National Forest Foundation to
		  aid conservation partnership projects in support of the Forest Service mission,
		  without regard to when the Foundation incurs expenses, for projects on or
		  benefitting National Forest System lands or related to Forest Service programs:
		  Provided, That of the Federal funds made available to the
		  Foundation, no more than $300,000 shall be available for administrative
		  expenses: Providedfurther, That the
		  Foundation shall obtain, by the end of the period of Federal financial
		  assistance, private contributions to match on at least one-for-one basis funds
		  made available by the Forest Service: Provided further, That
		  the Foundation may transfer Federal funds to Federal or a non-Federal recipient
		  for a project at the same rate that the recipient has obtained the non-Federal
		  matching funds: Provided further, That authorized investments
		  of Federal funds held by the Foundation may be made only in interest-bearing
		  obligations of the United States or in obligations guaranteed as to both
		  principal and interest by the United States.Pursuant to section 2(b)(2) of Public Law
		  98–244, $3,000,000 of the funds available to the Forest Service may be advanced
		  to the National Fish and Wildlife Foundation in a lump sum to aid cost-share
		  conservation projects, without regard to when expenses are incurred, on or
		  benefitting National Forest System lands or related to Forest Service programs:
		  Provided, That such funds shall be matched on at least a
		  one-for-one basis by the Foundation or its sub-recipients: Provided
		  further, That the Foundation may transfer Federal funds to a Federal
		  or non-Federal recipient for a project at the same rate that the recipient has
		  obtained the non-Federal matching funds.Funds appropriated to the Forest Service
		  shall be available for interactions with and providing technical assistance to
		  rural communities and natural resource-based businesses for sustainable rural
		  development purposes.Of the
		  funds available to the Forest Service, an amount not to exceed $55,000,000
		  shall be assessed for the purpose of performing fire, administrative and other
		  facilities maintenance. Such assessments shall occur using a square foot rate
		  charged on the same basis the agency uses to assess programs for payment of
		  rent, utilities, and other support services.Notwithstanding any other provision of law,
		  any appropriations or funds available to the Forest Service not to exceed
		  $500,000 may be used to reimburse the Office of the General Counsel (OGC),
		  Department of Agriculture, for travel and related expenses incurred as a result
		  of OGC assistance or participation requested by the Forest Service at meetings,
		  training sessions, management reviews, land purchase negotiations and similar
		  non-litigation related matters. Future budget justifications for both the
		  Forest Service and Department of Agriculture should clearly display the sums
		  previously transferred and the requested funding transfers.None of the funds available to the Forest
		  Service may be reprogrammed without the advance approval of the House and
		  Senate Committees on Appropriations in accordance with the reprogramming
		  procedures contained in the joint explanatory statement of the managers
		  accompanying this Act.
			Department
		  of health and human services
			Indian health
		  service
			Indian
		  health servicesFor expenses
		  necessary to carry out the Act of August 5, 1954 (68 Stat. 674), the Indian
		  Self-Determination Act, the Indian Health Care Improvement Act, and titles II
		  and III of the Public Health Service Act with respect to the Indian Health
		  Service, $4,034,322,000 together with payments received during the fiscal year
		  pursuant to 42 U.S.C. 238(b) and 238b for services furnished by the Indian
		  Health Service: Provided, That funds made available to tribes
		  and tribal organizations through contracts, grant agreements, or any other
		  agreements or compacts authorized by the Indian Self-Determination and
		  Education Assistance Act of 1975 (25 U.S.C. 450), shall be deemed to be
		  obligated at the time of the grant or contract award and thereafter shall
		  remain available to the tribe or tribal organization without fiscal year
		  limitation: Provided further, That $836,685,000 for contract
		  medical care, including $51,500,000 for the Indian Catastrophic Health
		  Emergency Fund, shall remain available until expended: Provided
		  further, That of the funds provided, up to $36,000,000 shall remain
		  available until expended for implementation of the loan repayment program under
		  section 108 of the Indian Health Care Improvement Act: Provided
		  further, That the amounts collected by the Federal Government as
		  authorized by sections 104 and 108 of the Indian Health Care Improvement Act
		  (25 U.S.C. 1613a and 1616a) during the preceding fiscal year for breach of
		  contracts shall be deposited to the Fund authorized by section 108A of the Act
		  (25 U.S.C. 1616a–1) and shall remain available until expended and,
		  notwithstanding section 108A(c) of the Act (25 U.S.C. 1616a–1(c)), funds shall
		  be available to make new awards under the loan repayment and scholarship
		  programs under sections 104 and 108 of the Act (25 U.S.C. 1613a and 1616a):
		  Provided further, That $16,391,000 is provided for the
		  methamphetamine and suicide prevention and treatment initiative and $10,000,000
		  is provided for the domestic violence prevention initiative and,
		  notwithstanding any other provision of law, the amounts available under this
		  proviso shall be allocated at the discretion of the Director of the Indian
		  Health Service and shall remain available until expended: Provided
		  further, That funds provided in this Act may be used for annual
		  contracts and grants that fall within two fiscal years, provided the total
		  obligation is recorded in the year the funds are appropriated: Provided
		  further, That the amounts collected by the Secretary of Health and
		  Human Services under the authority of title IV of the Indian Health Care
		  Improvement Act shall remain available until expended for the purpose of
		  achieving compliance with the applicable conditions and requirements of titles
		  XVIII and XIX of the Social Security Act, except for those related to the
		  planning, design, or construction of new facilities: Provided
		  further, That funding contained herein for scholarship programs under
		  the Indian Health Care Improvement Act (25 U.S.C. 1613) shall remain available
		  until expended: Provided further, That amounts received by
		  tribes and tribal organizations under title IV of the Indian Health Care
		  Improvement Act shall be reported and accounted for and available to the
		  receiving tribes and tribal organizations until expended: Provided
		  further, That, notwithstanding any other provision of law, of the
		  amounts provided herein, not to exceed $573,761,000 shall be for payments to
		  tribes and tribal organizations for contract or grant support costs associated
		  with contracts, grants, self-governance compacts, or annual funding agreements
		  between the Indian Health Service and a tribe or tribal organization pursuant
		  to the Indian Self-Determination Act of 1975, as amended, prior to or during
		  fiscal year 2012, of which not to exceed $10,000,000 may be used for contract
		  support costs associated with new or expanded self-determination contracts,
		  grants, self-governance compacts, or annual funding agreements:
		  Provided further, That the Bureau of Indian Affairs may
		  collect from the Indian Health Service, tribes and tribal organizations
		  operating health facilities pursuant to Public Law 93–638, such individually
		  identifiable health information relating to disabled children as may be
		  necessary for the purpose of carrying out its functions under the Individuals
		  with Disabilities Education Act (20 U.S.C. 1400, et seq.): Provided
		  further, That the Indian Health Care Improvement Fund may be used, as
		  needed, to carry out activities typically funded under the Indian Health
		  Facilities account.
			Indian
		  health facilitiesFor
		  construction, repair, maintenance, improvement, and equipment of health and
		  related auxiliary facilities, including quarters for personnel; preparation of
		  plans, specifications, and drawings; acquisition of sites, purchase and
		  erection of modular buildings, and purchases of trailers; and for provision of
		  domestic and community sanitation facilities for Indians, as authorized by
		  section 7 of the Act of August 5, 1954 (42 U.S.C. 2004a), the Indian
		  Self-Determination Act, and the Indian Health Care Improvement Act, and for
		  expenses necessary to carry out such Acts and titles II and III of the Public
		  Health Service Act with respect to environmental health and facilities support
		  activities of the Indian Health Service, $427,259,000, to remain available
		  until expended: Provided, That no less than $20,000,000 in
		  available, unobligated prior-year funds shall be used in addition to amounts
		  provided by this Act: Provided further, That notwithstanding
		  any other provision of law, funds appropriated for the planning, design,
		  construction, renovation or expansion of health facilities for the benefit of
		  an Indian tribe or tribes may be used to purchase land on which such facilities
		  will be located: Provided further, That not to exceed $500,000
		  shall be used by the Indian Health Service to purchase TRANSAM equipment from
		  the Department of Defense for distribution to the Indian Health Service and
		  tribal facilities: Provided further, That none of the funds
		  appropriated to the Indian Health Service may be used for sanitation facilities
		  construction for new homes funded with grants by the housing programs of the
		  United States Department of Housing and Urban Development: Provided
		  further, That not to exceed $2,700,000 from this account and the
		  Indian Health Services account shall be used by the Indian
		  Health Service to obtain ambulances for the Indian Health Service and tribal
		  facilities in conjunction with an existing interagency agreement between the
		  Indian Health Service and the General Services Administration: Provided
		  further, That not to exceed $500,000 shall be placed in a Demolition
		  Fund, to remain available until expended, and be used by the Indian Health
		  Service for the demolition of Federal buildings.
			Administrative provisions,
		  indian health serviceAppropriations provided in this Act to the
		  Indian Health Service shall be available for services as authorized by 5 U.S.C.
		  3109 at rates not to exceed the per diem rate equivalent to the maximum rate
		  payable for senior-level positions under 5 U.S.C. 5376; hire of passenger motor
		  vehicles and aircraft; purchase of medical equipment; purchase of reprints;
		  purchase, renovation and erection of modular buildings and renovation of
		  existing facilities; payments for telephone service in private residences in
		  the field, when authorized under regulations approved by the Secretary;
		  uniforms or allowances therefor as authorized by 5 U.S.C. 5901–5902; and for
		  expenses of attendance at meetings that relate to the functions or activities
		  of the Indian Health Service.In
		  accordance with the provisions of the Indian Health Care Improvement Act,
		  non-Indian patients may be extended health care at all tribally administered or
		  Indian Health Service facilities, subject to charges, and the proceeds along
		  with funds recovered under the Federal Medical Care Recovery Act (42 U.S.C.
		  2651–2653) shall be credited to the account of the facility providing the
		  service and shall be available without fiscal year limitation. Notwithstanding
		  any other law or regulation, funds transferred from the Department of Housing
		  and Urban Development to the Indian Health Service shall be administered under
		  Public Law 86–121, the Indian Sanitation Facilities Act and Public Law 93–638,
		  as amended.Funds appropriated
		  to the Indian Health Service in this Act, except those used for administrative
		  and program direction purposes, shall not be subject to limitations directed at
		  curtailing Federal travel and transportation.None of the funds made available to the
		  Indian Health Service in this Act shall be used for any assessments or charges
		  by the Department of Health and Human Services unless identified in the budget
		  justification and provided in this Act, or approved by the House and Senate
		  Committees on Appropriations through the reprogramming process.Notwithstanding any other provision of law,
		  funds previously or herein made available to a tribe or tribal organization
		  through a contract, grant, or agreement authorized by title I or title V of the
		  Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 450),
		  may be deobligated and reobligated to a self-determination contract under title
		  I, or a self-governance agreement under title V of such Act and thereafter
		  shall remain available to the tribe or tribal organization without fiscal year
		  limitation.None of the funds
		  made available to the Indian Health Service in this Act shall be used to
		  implement the final rule published in the Federal Register on September 16,
		  1987, by the Department of Health and Human Services, relating to the
		  eligibility for the health care services of the Indian Health Service until the
		  Indian Health Service has submitted a budget request reflecting the increased
		  costs associated with the proposed final rule, and such request has been
		  included in an appropriations Act and enacted into law.With respect to functions transferred by the
		  Indian Health Service to tribes or tribal organizations, the Indian Health
		  Service is authorized to provide goods and services to those entities on a
		  reimbursable basis, including payments in advance with subsequent adjustment.
		  The reimbursements received therefrom, along with the funds received from those
		  entities pursuant to the Indian Self-Determination Act, may be credited to the
		  same or subsequent appropriation account from which the funds were originally
		  derived, with such amounts to remain available until expended.Reimbursements for training, technical
		  assistance, or services provided by the Indian Health Service will contain
		  total costs, including direct, administrative, and overhead associated with the
		  provision of goods, services, or technical assistance.The appropriation structure for the Indian
		  Health Service may not be altered without advance notification to the House and
		  Senate Committees on Appropriations.
			National institutes of
		  health
			National
		  institute of environmental health sciencesFor necessary expenses for the National
		  Institute of Environmental Health Sciences in carrying out activities set forth
		  in section 311(a) of the Comprehensive Environmental Response, Compensation,
		  and Liability Act of 1980, as amended, and section 126(g) of the Superfund
		  Amendments and Reauthorization Act of 1986,
		  $79,054,000.
			Agency for toxic substances and
		  disease registry
			Toxic
		  substances and environmental public healthFor necessary expenses for the Agency for
		  Toxic Substances and Disease Registry (ATSDR) in carrying out activities set
		  forth in sections 104(i) and 111(c)(4) of the Comprehensive Environmental
		  Response, Compensation, and Liability Act of 1980 (CERCLA), as amended; section
		  118(f) of the Superfund Amendments and Reauthorization Act of 1986 (SARA), as
		  amended; and section 3019 of the Solid Waste Disposal Act, as amended,
		  $74,039,000, of which up to $1,000 per eligible employee of the Agency for
		  Toxic Substance and Disease Registry shall remain available until expended for
		  Individual Learning Accounts: Provided, That notwithstanding
		  any other provision of law, in lieu of performing a health assessment under
		  section 104(i)(6) of CERCLA, the Administrator of ATSDR may conduct other
		  appropriate health studies, evaluations, or activities, including, without
		  limitation, biomedical testing, clinical evaluations, medical monitoring, and
		  referral to accredited health care providers: Provided
		  further, That in performing any such health assessment or health
		  study, evaluation, or activity, the Administrator of ATSDR shall not be bound
		  by the deadlines in section 104(i)(6)(A) of CERCLA: Provided
		  further, That none of the funds appropriated under this heading shall
		  be available for ATSDR to issue in excess of 40 toxicological profiles pursuant
		  to section 104(i) of CERCLA during fiscal year 2012, and existing profiles may
		  be updated as necessary.
			Other
		  related agencies
			Executive office of the
		  president
			Council on
		  environmental quality and office of environmental qualityFor necessary expenses to continue functions
		  assigned to the Council on Environmental Quality and Office of Environmental
		  Quality pursuant to the National Environmental Policy Act of 1969, the
		  Environmental Quality Improvement Act of 1970, and Reorganization Plan No. 1 of
		  1977, and not to exceed $750 for official reception and representation
		  expenses, $2,661,000: Provided, That notwithstanding section
		  202 of the National Environmental Policy Act of 1970, the Council shall consist
		  of one member, appointed by the President, by and with the advice and consent
		  of the Senate, serving as chairman and exercising all powers, functions, and
		  duties of the Council.
			Chemical safety and hazard
		  investigation board
			Salaries
		  and expensesFor necessary
		  expenses in carrying out activities pursuant to section 112(r)(6) of the Clean
		  Air Act, as amended, including hire of passenger vehicles, uniforms or
		  allowances therefor, as authorized by 5 U.S.C. 5901–5902, and for services
		  authorized by 5 U.S.C. 3109 but at rates for individuals not to exceed the per
		  diem equivalent to the maximum rate payable for senior level positions under 5
		  U.S.C. 5376, $10,000,000: Provided, That the Chemical Safety
		  and Hazard Investigation Board (Board) shall have not more than three career
		  Senior Executive Service positions: Provided further, That
		  notwithstanding any other provision of law, the individual appointed to the
		  position of Inspector General of the Environmental Protection Agency (EPA)
		  shall, by virtue of such appointment, also hold the position of Inspector
		  General of the Board: Provided further, That notwithstanding
		  any other provision of law, the Inspector General of the Board shall utilize
		  personnel of the Office of Inspector General of EPA in performing the duties of
		  the Inspector General of the Board, and shall not appoint any individuals to
		  positions within the Board.
			Office of navajo and hopi indian
		  relocation
			Salaries
		  and expensesFor necessary
		  expenses of the Office of Navajo and Hopi Indian Relocation as authorized by
		  Public Law 93–531, $7,530,000, to remain available until expended:
		  Provided, That funds provided in this or any other
		  appropriations Act are to be used to relocate eligible individuals and groups
		  including evictees from District 6, Hopi-partitioned lands residents, those in
		  significantly substandard housing, and all others certified as eligible and not
		  included in the preceding categories: Provided further, That
		  none of the funds made available by this or any other Act may be used by the
		  Office of Navajo and Hopi Indian Relocation to evict any single Navajo or
		  Navajo family who, as of November 30, 1985, was physically domiciled on the
		  lands partitioned to the Hopi Tribe unless a new or replacement home is
		  provided for such household: Provided further, That no
		  relocatee shall be provided with more than one new or replacement home:
		  Provided further, That the Office shall relocate any certified
		  eligible relocatees who have selected and received an approved homesite on the
		  Navajo reservation or selected a replacement residence off the Navajo
		  reservation or on the land acquired pursuant to 25 U.S.C.
		  640d–10.
			Institute of American indian and
		  Alaska native culture and arts
		  development
			Payment to
		  the instituteFor payment to
		  the Institute of American Indian and Alaska Native Culture and Arts
		  Development, as authorized by title XV of Public Law 99–498, as amended (20
		  U.S.C. 56 part A), $7,900,000.
			Smithsonian
		  institution
			Salaries
		  and expensesFor necessary
		  expenses of the Smithsonian Institution, as authorized by law, including
		  research in the fields of art, science, and history; development, preservation,
		  and documentation of the National Collections; presentation of public exhibits
		  and performances; collection, preparation, dissemination, and exchange of
		  information and publications; conduct of education, training, and museum
		  assistance programs; maintenance, alteration, operation, lease agreements of no
		  more than 30 years, and protection of buildings, facilities, and approaches;
		  not to exceed $100,000 for services as authorized by 5 U.S.C. 3109; and
		  purchase, rental, repair, and cleaning of uniforms for employees, $626,971,000,
		  to remain available until September 30, 2013, except as otherwise provided
		  herein; of which not to exceed $20,137,000 for the instrumentation program,
		  collections acquisition, exhibition reinstallation, the National Museum of
		  African American History and Culture, and the repatriation of skeletal remains
		  program shall remain available until expended; and including such funds as may
		  be necessary to support American overseas research centers:
		  Provided, That funds appropriated herein are available for
		  advance payments to independent contractors performing research services or
		  participating in official Smithsonian
		  presentations.
			Facilities
		  capitalFor necessary expenses
		  of repair, revitalization, and alteration of facilities owned or occupied by
		  the Smithsonian Institution, by contract or otherwise, as authorized by section
		  2 of the Act of August 22, 1949 (63 Stat. 623), and for construction, including
		  necessary personnel, $124,750,000, to remain available until expended, of which
		  not to exceed $10,000 is for services as authorized by 5 U.S.C. 3109:
		  Provided, That beginning in fiscal year 2012 and thereafter,
		  any procurement for the construction of the National Museum of African American
		  History and Culture, as authorized under section 8 of the National Museum of
		  African American History and Culture Act (20 U.S.C. 80r-6), may be issued which
		  includes the full scope of the project: Provided further, That
		  the solicitation and contract with respect to the procurement shall contain the
		  availability of funds clause described in section 52.232.18 of
		  title 48, Code of Federal Regulations.
			National gallery of
		  art
			Salaries
		  and expensesFor the upkeep
		  and operations of the National Gallery of Art, the protection and care of the
		  works of art therein, and administrative expenses incident thereto, as
		  authorized by the Act of March 24, 1937 (50 Stat. 51), as amended by the public
		  resolution of April 13, 1939 (Public Resolution 9, Seventy-sixth Congress),
		  including services as authorized by 5 U.S.C. 3109; payment in advance when
		  authorized by the treasurer of the Gallery for membership in library, museum,
		  and art associations or societies whose publications or services are available
		  to members only, or to members at a price lower than to the general public;
		  purchase, repair, and cleaning of uniforms for guards, and uniforms, or
		  allowances therefor, for other employees as authorized by law (5 U.S.C.
		  5901–5902); purchase or rental of devices and services for protecting buildings
		  and contents thereof, and maintenance, alteration, improvement, and repair of
		  buildings, approaches, and grounds; and purchase of services for restoration
		  and repair of works of art for the National Gallery of Art by contracts made,
		  without advertising, with individuals, firms, or organizations at such rates or
		  prices and under such terms and conditions as the Gallery may deem proper,
		  $112,185,000, of which not to exceed $3,481,000 for the special exhibition
		  program shall remain available until expended.
			Repair,
		  restoration and renovation of buildingsFor necessary expenses of repair,
		  restoration and renovation of buildings, grounds and facilities owned or
		  occupied by the National Gallery of Art, by contract or otherwise, for lease
		  agreements of no more than 10 years that address space needs created by the
		  ongoing renovations in the Master Facilities Plan, as authorized, $13,938,000,
		  to remain available until expended: Provided, That contracts
		  awarded for environmental systems, protection systems, and exterior repair or
		  renovation of buildings of the National Gallery of Art may be negotiated with
		  selected contractors and awarded on the basis of contractor qualifications as
		  well as price.
			John f. Kennedy center for the
		  performing arts
			Operations
		  and maintenanceFor necessary
		  expenses for the operation, maintenance and security of the John F. Kennedy
		  Center for the Performing Arts, $22,455,000.
			Capital repair and
		  restorationFor necessary
		  expenses for capital repair and restoration of the existing features of the
		  building and site of the John F. Kennedy Center for the Performing Arts,
		  $13,650,000, to remain available until
		  expended.
			Woodrow Wilson international
		  center for scholars
			Salaries
		  and expensesFor expenses
		  necessary in carrying out the provisions of the Woodrow Wilson Memorial Act of
		  1968 (82 Stat. 1356) including hire of passenger vehicles and services as
		  authorized by 5 U.S.C. 3109, $10,000,000, to remain available until September
		  30, 2013.
			National foundation on the arts
		  and the humanities
			National endowment for the
		  arts
			Grants and
		  administrationFor necessary
		  expenses to carry out the National Foundation on the Arts and the Humanities
		  Act of 1965, $135,000,000 shall be available to the National Endowment for the
		  Arts for the support of projects and productions in the arts, including arts
		  education and public outreach activities, through assistance to organizations
		  and individuals pursuant to section 5 of the Act, for program support, and for
		  administering the functions of the Act, to remain available until
		  expended.
			National endowment for the
		  humanities
			Grants and
		  administrationFor necessary
		  expenses to carry out the National Foundation on the Arts and the Humanities
		  Act of 1965, $135,000,000, to remain available until expended, of which
		  $125,000,000 shall be available for support of activities in the humanities,
		  pursuant to section 7(c) of the Act and for administering the functions of the
		  Act; and $10,000,000 shall be available to carry out the matching grants
		  program pursuant to section 10(a)(2) of the Act, including $8,000,000 for the
		  purposes of section 7(h): Provided, That appropriations for
		  carrying out section 10(a)(2) of such Act shall be available for obligation
		  only in such amounts as may be equal to the total amounts of gifts, bequests,
		  and devises of money, and other property accepted by the chairman or by
		  grantees of the Endowment under the provisions of subsections 11(a)(2)(B) and
		  11(a)(3)(B) of such Act during the current and preceding fiscal years for which
		  equal amounts have not previously been
		  appropriated.
			Administrative
		  provisionsNone of the funds
		  appropriated to the National Endowment for the Arts or to the National
		  Endowment for the Humanities may be used to process any grant or contract
		  documents which do not include the text of 18 U.S.C. 1913:
		  Provided, That none of the funds appropriated to either
		  Endowment may be used for official reception and representation expenses:
		  Provided further, That funds from nonappropriated sources may
		  be used as necessary for official reception and representation expenses:
		  Provided further, That the Chairperson of the National
		  Endowment for the Arts may approve grants of up to $10,000, if in the aggregate
		  this amount does not exceed 5 percent of the sums appropriated for grant-making
		  purposes per year: Provided further, That such small grant
		  actions are taken pursuant to the terms of an expressed and direct delegation
		  of authority from the National Council on the Arts to the
		  Chairperson.
			Commission of fine
		  arts
			Salaries
		  and expensesFor expenses of
		  the Commission of Fine Arts under Chapter 91 of title 40, United States Code,
		  $2,234,000: Provided, That the Commission is authorized to
		  charge fees to cover the full costs of its publications, and such fees shall be
		  credited to this account as an offsetting collection, to remain available until
		  expended without further appropriation: Provided further, That
		  the Commission is authorized to accept gifts, including objects, papers,
		  artwork, drawings and artifacts, that pertain to the history and design of the
		  Nation's Capital or the history and activities of the Commission of Fine Arts,
		  for the purpose of artistic display, study or
		  education.
			Advisory council on historic
		  preservation
			Salaries
		  and expensesFor necessary
		  expenses of the Advisory Council on Historic Preservation (Public Law 89–665,
		  as amended), $5,498,000.
			National capital planning
		  commission
			Salaries
		  and expensesFor necessary
		  expenses of the National Capital Planning Commission under Chapter 87 of title
		  40, United States Code, including services as authorized by 5 U.S.C. 3109,
		  $8,133,000.
			United states holocaust memorial
		  museum
			Holocaust
		  memorial museumFor expenses
		  of the Holocaust Memorial Museum, as authorized by Public Law 106–292 (36
		  U.S.C. 2301–2310), $50,524,000, of which $515,000 shall remain available until
		  September 30, 2014, for the Museum's equipment replacement program; and of
		  which $1,900,000 for the Museum's repair and rehabilitation program and
		  $1,264,000 for the Museum's outreach initiatives program shall remain available
		  until expended.
			Presidio
		  trust
			Presidio
		  trust fundFor necessary
		  expenses to carry out title I of the Omnibus Parks and Public Lands Management
		  Act of 1996, $12,000,000 shall be available to the Presidio Trust, to remain
		  available until expended.
			Dwight D. Eisenhower Memorial
		  Commission Salaries and ExpensesFor necessary expenses, including the costs
		  of construction design, of the Dwight D. Eisenhower Memorial Commission,
		  $2,000,000, to remain available until
		  expended.
			Capital
		  ConstructionFor necessary
		  expenses of the Dwight D. Eisenhower Memorial Commission for design and
		  construction of a memorial in honor of Dwight D. Eisenhower, as authorized by
		  Public Law 106–79, $28,000,000, to remain available until expended:
		  Provided, That beginning in fiscal year 2012 and thereafter,
		  any procurement for the construction of the permanent memorial to Dwight D.
		  Eisenhower, as authorized by section 8162 of the Department of Defense
		  Appropriations Act, 2000 (16 U.S.C. 431 note; Public Law 106–79), as amended by
		  section 8120 of the Department of Defense Appropriations Act, 2002 (Public Law
		  107–117), may be issued which includes the full scope of the project:
		  Provided further, That the solicitation and contract with
		  respect to the procurement shall contain the “availability of funds” clause
		  described in section 52.232.18 of title 48, Code of Federal
		  Regulations.
			IVGeneral
			 provisions
			Limitation on consulting
		  services
			401.The expenditure
			 of any appropriation under this Act for any consulting service through
			 procurement contract, pursuant to 5 U.S.C. 3109, shall be limited to those
			 contracts where such expenditures are a matter of public record and available
			 for public inspection, except where otherwise provided under existing law, or
			 under existing Executive Order issued pursuant to existing law.
				Restriction on use of
		  funds
				402.No part of any
			 appropriation contained in this Act shall be available for any activity or the
			 publication or distribution of literature that in any way tends to promote
			 public support or opposition to any legislative proposal on which Congressional
			 action is not complete other than to communicate to Members of Congress as
			 described in 18 U.S.C. 1913.
				Obligation of
		  appropriations
				403.No part of any
			 appropriation contained in this Act shall remain available for obligation
			 beyond the current fiscal year unless expressly so provided herein.
				Prohibition on use of funds for
		  personal services
				404.None of the
			 funds provided in this Act to any department or agency shall be obligated or
			 expended to provide a personal cook, chauffeur, or other personal servants to
			 any officer or employee of such department or agency except as otherwise
			 provided by law.
				Disclosure of administrative
		  expenses
				405.Estimated
			 overhead charges, deductions, reserves or holdbacks from programs, projects,
			 activities and subactivities to support government-wide, departmental, agency,
			 or bureau administrative functions or headquarters, regional, or central
			 operations shall be presented in annual budget justifications and subject to
			 approval by the Committees on Appropriations of the House of Representatives
			 and the Senate. Changes to such estimates shall be presented to the Committees
			 on Appropriations for approval.
				Giant
		  sequoia
				406.None of the funds
			 in this Act may be used to plan, prepare, or offer for sale timber from trees
			 classified as giant sequoia (Sequoiadendron giganteum) which are located on
			 National Forest System or Bureau of Land Management lands in a manner different
			 than such sales were conducted in fiscal year 2011.
				Mining
		  applications
				407.(a)Limitation of
			 FundsNone of the funds appropriated or otherwise made available
			 pursuant to this Act shall be obligated or expended to accept or process
			 applications for a patent for any mining or mill site claim located under the
			 general mining laws.
				(b)ExceptionsSubsection
			 (a) shall not apply if the Secretary of the Interior determines that, for the
			 claim concerned (1) a patent application was filed with the Secretary on or
			 before September 30, 1994; and (2) all requirements established under sections
			 2325 and 2326 of the Revised Statutes (30 U.S.C. 29 and 30) for vein or lode
			 claims, sections 2329, 2330, 2331, and 2333 of the Revised Statutes (30 U.S.C.
			 35, 36, and 37) for placer claims, and section 2337 of the Revised Statutes (30
			 U.S.C. 42) for mill site claims, as the case may be, were fully complied with
			 by the applicant by that date.
				(c)ReportOn
			 September 30, 2013, the Secretary of the Interior shall file with the House and
			 Senate Committees on Appropriations and the Committee on Natural Resources of
			 the House and the Committee on Energy and Natural Resources of the Senate a
			 report on actions taken by the Department under the plan submitted pursuant to
			 section 314(c) of the Department of the Interior and Related Agencies
			 Appropriations Act, 1997 (Public Law 104–208).
				(d)Mineral
			 ExaminationsIn order to process patent applications in a timely
			 and responsible manner, upon the request of a patent applicant, the Secretary
			 of the Interior shall allow the applicant to fund a qualified third-party
			 contractor to be selected by the Director of the Bureau of Land Management to
			 conduct a mineral examination of the mining claims or mill sites contained in a
			 patent application as set forth in subsection (b). The Bureau of Land
			 Management shall have the sole responsibility to choose and pay the third-party
			 contractor in accordance with the standard procedures employed by the Bureau of
			 Land Management in the retention of third-party contractors.
				Contract support
		  costs
			408.Notwithstanding any other provision of law,
			 amounts appropriated to or otherwise designated in committee reports for the
			 Bureau of Indian Affairs and the Indian Health Service by Public Laws 103–138,
			 103–332, 104–134, 104–208, 105–83, 105–277, 106–113, 106–291, 107–63, 108–7,
			 108–108, 108–447, 109–54, 109–289, division B and Continuing Appropriations
			 Resolution, 2007 (division B of Public Law 109–289, as amended by Public Laws
			 110–5 and 110–28), Public Laws 110–92, 110–116, 110–137, 110–149, 110–161,
			 110–329, 111–6, 111–8, 111–88 and 112–10 for payments for contract support
			 costs associated with self-determination or self-governance contracts, grants,
			 compacts, or annual funding agreements with the Bureau of Indian Affairs or the
			 Indian Health Service as funded by such Acts, are the total amounts available
			 for fiscal years 1994 through 2011 for such purposes, except that the Bureau of
			 Indian Affairs, tribes and tribal organizations may use their tribal priority
			 allocations for unmet contract support costs of ongoing contracts, grants,
			 self-governance compacts, or annual funding agreements.
				Forest management
		  plans
				409.The Secretary of Agriculture shall not be
			 considered to be in violation of section 6(f)(5)(A) of the Forest and Rangeland
			 Renewable Resources Planning Act of 1974 (16 U.S.C. 1604(f)(5)(A)) solely
			 because more than 15 years have passed without revision of the plan for a unit
			 of the National Forest System. Nothing in this section exempts the Secretary
			 from any other requirement of the Forest and Rangeland Renewable Resources
			 Planning Act (16 U.S.C. 1600 et seq.) or any other law:
			 Provided, That if the Secretary is not acting expeditiously
			 and in good faith, within the funding available, to revise a plan for a unit of
			 the National Forest System, this section shall be void with respect to such
			 plan and a court of proper jurisdiction may order completion of the plan on an
			 accelerated basis: Provided further, That, notwithstanding the
			 issuance of a new final planning rule prescribing the procedures to be used to
			 develop, amend, or revise land and resource management plans for units of the
			 National Forest System, the existing 1982 planning rule procedures and the 2000
			 planning rule procedures, including its transition provisions allowing the
			 Forest Service to continue to use the 1982 planning rule procedures, shall
			 remain in effect as alternative procedures for the development, amendment, and
			 revision of land and resource management plans.
				Prohibition within national
		  monuments
				410.No funds
			 provided in this Act may be expended to conduct preleasing, leasing and related
			 activities under either the Mineral Leasing Act (30 U.S.C. 181 et seq.) or the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) within the
			 boundaries of a National Monument established pursuant to the Act of June 8,
			 1906 (16 U.S.C. 431 et seq.) as such boundary existed on January 20, 2001,
			 except where such activities are allowed under the Presidential proclamation
			 establishing such monument.
				International Firefighter
		  Cooperative Agreements
				411.In entering into agreements with foreign
			 fire organizations pursuant to the Temporary Emergency Wildfire Suppression Act
			 (42 U.S.C. 1856m-1856o), the Secretary of Agriculture and the Secretary of the
			 Interior are authorized through fiscal year 2013 to enter into reciprocal
			 agreements in which the individuals furnished under such agreements to provide
			 wildfire services are considered, for purposes of tort liability, employees of
			 the fire organization receiving such services when the individuals are engaged
			 in fire suppression or presuppression: Provided, That the
			 Secretary of Agriculture or the Secretary of the Interior shall not enter into
			 any agreement under this section unless the foreign fire organization agrees to
			 assume any and all liability for the acts or omissions of American firefighters
			 engaged in fire suppression or presuppression in a foreign country:
			 Provided further, That when an agreement is reached for
			 furnishing fire suppression or presuppression services, the only remedies for
			 acts or omissions committed while engaged in fire suppression or presuppression
			 shall be those provided under the laws applicable to the fire organization
			 receiving the fire suppression or presuppression services, and those remedies
			 shall be the exclusive remedies for any claim arising out of fire suppression
			 or presuppression activities in a foreign country: Provided
			 further, That neither the sending country nor any legal organization
			 associated with the firefighter shall be subject to any legal action,
			 consistent with the applicable laws governing sovereign immunity, pertaining to
			 or arising out of the firefighter’s role in fire suppression or presuppression,
			 except that if the foreign fire organization is unable to provide immunity
			 under laws applicable to it, it shall assume any and all liability for the
			 United States or for any legal organization associated with the American
			 firefighter, and for any and all costs incurred or assessed, including legal
			 fees, for any act or omission pertaining to or arising out of the firefighter’s
			 role in fire suppression or presuppression.
				Contracting
		  authorities
				412.In awarding a
			 Federal contract with funds made available by this Act, notwithstanding Federal
			 Government procurement and contracting laws, the Secretary of Agriculture and
			 the Secretary of the Interior (the Secretaries) may, in
			 evaluating bids and proposals, through fiscal year 2013, give consideration to
			 local contractors who are from, and who provide employment and training for,
			 dislocated and displaced workers in an economically disadvantaged rural
			 community, including those historically timber-dependent areas that have been
			 affected by reduced timber harvesting on Federal lands and other
			 forest-dependent rural communities isolated from significant alternative
			 employment opportunities: Provided, That notwithstanding
			 Federal Government procurement and contracting laws the Secretaries may award
			 contracts, grants or cooperative agreements to local non-profit entities, Youth
			 Conservation Corps or related partnerships with State, local or non-profit
			 youth groups, or small or micro-business or disadvantaged business:
			 Provided further, That the contract, grant, or cooperative
			 agreement is for forest hazardous fuels reduction, watershed or water quality
			 monitoring or restoration, wildlife or fish population monitoring, road
			 decommissioning, trail maintenance or improvement, or habitat restoration or
			 management: Provided further, That the terms rural
			 community and economically disadvantaged shall have the
			 same meanings as in section 2374 of Public Law 101–624 (16 U.S.C. 6612):
			 Provided further, That the Secretaries shall develop guidance
			 to implement this section: Provided further, That nothing in
			 this section shall be construed as relieving the Secretaries of any duty under
			 applicable procurement laws, except as provided in this section.
				Limitation on
		  takings
				413.Unless otherwise
			 provided herein, no funds appropriated in this Act for the acquisition of lands
			 or interests in lands may be expended for the filing of declarations of taking
			 or complaints in condemnation without the approval of the House and Senate
			 Committees on Appropriations.
				Timber Sale
		  Requirements
				414.No timber sale in Alaska’s Region 10 shall
			 be advertised if the indicated rate is deficit (defined as the value of the
			 timber is not sufficient to cover all logging and stumpage costs and provide a
			 normal profit and risk allowance under the Forest Service’s appraisal process)
			 when appraised using a residual value appraisal. The western red cedar timber
			 from those sales which is surplus to the needs of the domestic processors in
			 Alaska, shall be made available to domestic processors in the contiguous 48
			 United States at prevailing domestic prices. All additional western red cedar
			 volume not sold to Alaska or contiguous 48 United States domestic processors
			 may be exported to foreign markets at the election of the timber sale holder.
			 All Alaska yellow cedar may be sold at prevailing export prices at the election
			 of the timber sale holder.
				Extension of grazing
		  permits
				415.The terms and conditions of section 325 of
			 Public Law 108–108 (117 Stat. 1307), regarding grazing permits at the
			 Department of the Interior and the Forest Service, shall remain in effect for
			 fiscal years 2012 through 2016. A grazing permit or lease issued by the
			 Secretary of the Interior for lands administered by the Bureau of Land
			 Management that is the subject of a request for a grazing preference transfer
			 shall be issued, without further processing, for the remaining time period in
			 the existing permit or lease using the same mandatory terms and conditions. If
			 the authorized officer determines a change in the mandatory terms and
			 conditions is required, the new permit must be processed as directed in section
			 325 of Public Law 108–108.
				Prohibition on use of
		  funds
				416.None of the funds
			 made available by this Act may be distributed to the Association of Community
			 Organizations for Reform Now (ACORN) or its subsidiaries.
				Prohibition on no-bid
		  contracts
				417.None of the funds
			 appropriated or otherwise made available by this Act to executive branch
			 agencies may be used to enter into any Federal contract unless such contract is
			 entered into in accordance with the requirements of Chapter 33 of title 41,
			 United States Code, or Chapter 137 of title 10, United States Code, and the
			 Federal Acquisition Regulation, unless—
				(1)Federal law
			 specifically authorizes a contract to be entered into without regard for these
			 requirements, including formula grants for States, or federally recognized
			 Indian tribes; or
				(2)such contract is
			 authorized by the Indian Self-Determination and Education and Assistance Act
			 (Public Law 93–638, 25 U.S.C. 450 et seq., as amended) or by any other Federal
			 laws that specifically authorize a contract within an Indian tribe as defined
			 in section 4(e) of that Act (25 U.S.C. 450b(e)); or
				(3)such contract was
			 awarded prior to the date of enactment of this Act.
				Posting of
		  reports
			418.(a)Any agency receiving
			 funds made available in this Act, shall, subject to subsections (b) and (c),
			 post on the public website of that agency any report required to be submitted
			 by the Congress in this or any other Act, upon the determination by the head of
			 the agency that it shall serve the national interest.
				(b)Subsection (a)
			 shall not apply to a report if—
					(1)the public posting
			 of the report compromises national security; or
					(2)the report
			 contains proprietary information.
					(c)The head of the
			 agency posting such report shall do so only after such report has been made
			 available to the requesting Committee or Committees of Congress for no less
			 than 45 days.
				National endowment for the arts
		  grant guidelines
			419.Of
			 the funds provided to the National Endowment for the Arts—
				(1)The Chairperson
			 shall only award a grant to an individual if such grant is awarded to such
			 individual for a literature fellowship, National Heritage Fellowship, or
			 American Jazz Masters Fellowship.
				(2)The Chairperson
			 shall establish procedures to ensure that no funding provided through a grant,
			 except a grant made to a State or local arts agency, or regional group, may be
			 used to make a grant to any other organization or individual to conduct
			 activity independent of the direct grant recipient. Nothing in this subsection
			 shall prohibit payments made in exchange for goods and services.
				(3)No grant shall be
			 used for seasonal support to a group, unless the application is specific to the
			 contents of the season, including identified programs and/or projects.
				National endowment for the arts
		  program priorities
			420.(a)In providing services or
			 awarding financial assistance under the National Foundation on the Arts and the
			 Humanities Act of 1965 from funds appropriated under this Act, the Chairperson
			 of the National Endowment for the Arts shall ensure that priority is given to
			 providing services or awarding financial assistance for projects, productions,
			 workshops, or programs that serve underserved populations.
				(b)In this
			 section:
					(1)The term
			 underserved population means a population of individuals,
			 including urban minorities, who have historically been outside the purview of
			 arts and humanities programs due to factors such as a high incidence of income
			 below the poverty line or to geographic isolation.
					(2)The term
			 poverty line means the poverty line (as defined by the Office of
			 Management and Budget, and revised annually in accordance with section 673(2)
			 of the Community Services Block Grant Act (42 U.S.C. 9902(2))) applicable to a
			 family of the size involved.
					(c)In providing
			 services and awarding financial assistance under the National Foundation on the
			 Arts and Humanities Act of 1965 with funds appropriated by this Act, the
			 Chairperson of the National Endowment for the Arts shall ensure that priority
			 is given to providing services or awarding financial assistance for projects,
			 productions, workshops, or programs that will encourage public knowledge,
			 education, understanding, and appreciation of the arts.
				(d)With funds
			 appropriated by this Act to carry out section 5 of the National Foundation on
			 the Arts and Humanities Act of 1965—
					(1)the Chairperson
			 shall establish a grant category for projects, productions, workshops, or
			 programs that are of national impact or availability or are able to tour
			 several States;
					(2)the Chairperson
			 shall not make grants exceeding 15 percent, in the aggregate, of such funds to
			 any single State, excluding grants made under the authority of paragraph
			 (1);
					(3)the Chairperson
			 shall report to the Congress annually and by State, on grants awarded by the
			 Chairperson in each grant category under section 5 of such Act; and
					(4)the Chairperson
			 shall encourage the use of grants to improve and support community-based music
			 performance and education.
					Use of Competitive Grant
		  Funds
			421.Section 6(d) of Public Law 96–297 (16
			 U.S.C. 431 note), as added by section 101 of Public Law 108–126, is amended by
			 inserting , except funds awarded through competitive grants,
			 after No Federal funds.
				Forest service facility
		  realignment and enhancement
				422.Section 503(f) of
			 the Forest Service Realignment and Enhancement Act of 2005 (title V of Public
			 Law 109–54; 16 U.S.C. 580d note), as amended by section 422(l) of Public Law
			 111–8 (123 Stat. 748), is further amended by striking 2011 and
			 inserting 2016.
				Service
		  first
				423.Section 330 of
			 the Department of the Interior and Related Agencies Appropriations Act, 2001
			 (Public Law 106–291; 114 Stat. 996; 43 U.S.C. 1701 note), concerning Service
			 First authorities (114 Stat. 996), as amended by section 428 of Public Law
			 109–54 (119 Stat. 555–556) and section 418 of Public Law 111–8, is
			 amended—
				(1)by striking in the
			 first sentence In fiscal years 2001 through 2011, and inserting
			 In fiscal year 2012 and each fiscal year thereafter;
				(2)by deleting in the first sentence
			 may establish pilot programs.
				Federal, state, cooperative
		  forest, range-land and watershed restoration in
		  utah
			424.The authority
			 provided by section 337 of the Department of the Interior and Related Agencies
			 Appropriations Act, 2005 (Public Law 108–447; 118 Stat. 3012), as amended,
			 shall remain in effect until September 30, 2013.
				Status of Balances of
		  Appropriations
				425.The Department of the Interior, the
			 Environmental Protection Agency, the Forest Service and the Indian Health
			 Service shall provide the Committees on Appropriations of the House of
			 Representatives and Senate a quarterly report on the status of balances of
			 appropriations. For balances that are unobligated and uncommitted, committed,
			 and obligated but unexpended, the quarterly reports shall separately identify
			 the amounts attributable to each source year of appropriation from which the
			 balances were derived. Initial reports shall be submitted to the Committees on
			 Appropriations within 30 days of the end of the first quarter of fiscal year
			 2012. Subsequent reports shall be submitted within 30 days of the end of each
			 quarter thereafter.
				Report on use of climate change
		  funds
				426.Not later than 120 days after the date on
			 which the President’s fiscal year 2013 budget request is submitted to Congress,
			 the President shall submit a comprehensive report to the Committee on
			 Appropriations of the House of Representatives and the Committee on
			 Appropriations of the Senate describing in detail all Federal agency funding,
			 domestic and international, for climate change programs, projects and
			 activities in fiscal year 2011 and fiscal year 2012, including an accounting of
			 funding by agency with each agency identifying climate change programs,
			 projects and activities and associated costs by line item as presented in the
			 President’s Budget Appendix, and including citations and linkages where
			 practicable to each strategic plan that is driving funding within each climate
			 change program, project and activity listed in the report.
				Stewardship
		  Contracting
				427.Section 347(a) of the Department of the
			 Interior and Related Agencies Appropriations Act, 1999 (16 U.S.C. 2104 note;
			 Public Law 105–277) is amended by striking September 30, 2013
			 and inserting September 30, 2023.
				Prohibition on Use of
		  Funds
				428.Notwithstanding any other provision of law,
			 none of the funds made available in this Act or any other Act may be used to
			 promulgate or implement any regulation requiring the issuance of permits under
			 title V of the Clean Air Act (42 U.S.C. 7661 et seq.) for carbon dioxide,
			 nitrous oxide, water vapor, or methane emissions resulting from biological
			 processes associated with livestock production.
				Greenhouse Gas Reporting
		  Restrictions
				429.Notwithstanding any other provision of law,
			 none of the funds made available in this or any other Act may be used to
			 implement any provision in a rule, if that provision requires mandatory
			 reporting of greenhouse gas emissions from manure management systems.
				Indian Employment, Training and
		  Related Services
				430.Notwithstanding any other provision of law,
			 and notwithstanding any auditing or reporting circular of the Office of
			 Management and Budget or related compliance memoranda, hereinbefore and
			 hereinafter (1) any funds supplied by any Federal department or agency to carry
			 out a plan under Public Law 102–477 (the Indian Employment, Training and
			 Related Services Demonstration Act), as amended, shall be consolidated and made
			 available to the applicable Indian tribe or tribal organization pursuant to an
			 existing contract, compact, or funding agreement under title I or title IV of
			 Public Law 93–638 (the Indian Self-Determination and Education Assistance Act),
			 as amended; and (2) no Indian tribe or tribal organization carrying out such a
			 plan shall be required to separately account for the expenditure of the funds
			 of each Federal department or agency after the date on which the funds are
			 consolidated and paid to the Indian tribe or tribal organization.
				Stationary Source Greenhouse Gas
		  Prohibition
				431.(a)During the one year period commencing on
			 the date of enactment of this Act—
					(1)the Administrator of the Environmental
			 Protection Agency shall not propose or promulgate any regulation regarding the
			 emissions of greenhouse gases from stationary sources to address climate
			 change, except this paragraph does not apply to—
						(A)regulations promulgated under title VI of
			 the Clean Air Act (42 U.S.C. 7671 et seq.); or
						(B)regulations designed to limit or defer
			 existing greenhouse gas regulation of stationary sources;
						(2)any Federal statutory or regulatory
			 provision requiring a permit (or permit condition) under the Clean Air Act (42
			 U.S.C. 7401 et seq.) for emissions of greenhouse gases from a stationary source
			 to address climate change shall be of no legal effect;
					(3)any federally enforceable permit condition
			 for emissions of greenhouse gases from a stationary source to address climate
			 change in a permit under the Clean Air Act (42 U.S.C. 7401 et seq.) issued
			 prior to the date of enactment of this Act shall be of no legal effect;
			 and
					(4)no cause of action based on Federal or
			 State common law or civil tort (including nuisance) may be brought or
			 maintained, and no liability, money damages, or injunctive relief arising from
			 such an action may be imposed, for—
						(A)any potential or actual contribution of a
			 greenhouse gas to climate change; or
						(B)any direct or indirect effect of potential
			 or actual or past, present, or future increases in concentrations of a
			 greenhouse gas.
						(b)Any permit for a stationary source subject
			 to title I of the Clean Air Act (42 U.S.C. 7401 et seq.) for which an
			 application was submitted prior to the expiration of the one year period
			 commencing on the date of the enactment of this Act (regardless of when such
			 permit is issued) shall not include any federally enforceable condition for
			 greenhouse gas emissions to address climate change.
				Stream
		  Buffer
			432.None of the funds made available by this
			 Act may be used to develop, carry out, implement, or otherwise enforce proposed
			 regulations published June 18, 2010 (75 Fed. Reg. 34,667) by the Office of
			 Surface Mining Reclamation and Enforcement of the Department of the
			 Interior.
				Enhanced Coordination
		  Restrictions
				433.None of the funds made available by this
			 Act to the Environmental Protection Agency, the Corps of Engineers, or the
			 Office of Surface Mining Reclamation and Enforcement may be used to carry out,
			 implement, administer, or enforce any policy or procedure set forth in —
				(1)the memorandum issued by the Environmental
			 Protection Agency and Department of the Army entitled Enhanced Surface
			 Coal Mining Pending Permit Coordination Procedures, dated June 11,
			 2009; or
				(2)the guidance (or
			 any revised version thereof) issued by the Environmental Protection Agency
			 entitled Improving EPA Review of Appalachian Surface Coal Mining
			 Operations under the Clean Water Act, National Environmental Policy Act, and
			 the Environmental Justice Executive Order, dated April 1, 2010.
				Coal Combustion
		  Ash
			434.None of the funds made available by this
			 Act may be used by the Environmental Protection Agency to develop, propose,
			 finalize, implement, administer, or enforce any regulation that identifies or
			 lists fossil fuel combustion waste as hazardous waste subject to regulation
			 under subtitle C of the Solid Waste Disposal Act (42 U.S.C. 6921 et seq.) or
			 otherwise makes fossil fuel combustion waste subject to regulation under such
			 subtitle.
				Waters of the United
		  States
				435.None of the funds made available by this
			 Act or any subsequent Act making appropriations for the Environmental
			 Protection Agency may be used by the Environmental Protection Agency to
			 develop, adopt, implement, administer, or enforce a change or supplement to the
			 rule dated November 13, 1986, or guidance documents dated January 15, 2003, and
			 December 2, 2008, pertaining to the definition of waters under the jurisdiction
			 of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.).
				Thermal
		  Discharges
				436.None of the funds made available by this
			 Act or any other Act shall be used to further develop, finalize, implement, or
			 enforce the proposed regulatory requirements issued by the Environmental
			 Protection Agency and published for public comment in the Federal Register on
			 April 20, 2011 (76 Fed. Reg. 22,174); or to develop or enforce any other new
			 regulations or requirements designed to implement section 316(b) of the Federal
			 Water Pollution Control Act (33 U.S.C. 1312 (b)).
				Forest Service Pre-Decisional
		  Objection Process
				437.Hereafter, upon issuance of final
			 regulations, the Secretary of Agriculture, acting through the Chief of the
			 Forest Service, shall apply section 105(a) of the Healthy Forests Restoration
			 Act of 2003 (16 U.S.C. 6515(a)), providing for a pre-decisional objection
			 process, to proposed actions of the Forest Service concerning projects and
			 activities implementing land and resource management plans developed under the
			 Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600
			 et seq.) in lieu of subsections (c), (d), and (e) of section 322 of Public Law
			 102–381 (16 U.S.C. 1612 note), providing for an administrative appeal process:
			 Provided, That if the Chief of the Forest Service determines
			 an emergency situation exists for which immediate implementation of a proposed
			 action is necessary, the proposed action shall not be subject to the
			 pre-decisional objection process, and implementation shall begin immediately
			 after the Forest Service gives notice of the final decision for the proposed
			 action: Provided further, That this section shall not apply to
			 an authorized hazardous fuel reduction project under title I of the Healthy
			 Forests Restoration Act of 2003 (16 U.S.C. 6501 et seq.).
				Silvicultural
		  Activities
				438.Section 402(l) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1342(l)) is amended by adding at the end the
			 following:
				
					(3)Silvicultural
				activitiesThe Administrator
				shall not require a permit under this section, nor shall the Administrator
				directly or indirectly require any State to require a permit, for discharges of
				stormwater runoff from roads, the construction, use, or maintenance of which
				are associated with silvicultural activities, or from other silvicultural
				activities involving nursery operations, site preparation, reforestation and
				subsequent cultural treatment, thinning, prescribed burning, pest and fire
				control, harvesting operations, or surface
				drainage.
					.
				Stormwater
		  Discharge
				439.None of the funds made available by this
			 Act or any other Act may be expended for the development, adoption,
			 implementation, or enforcement of regulations or guidance that would expand the
			 Federal stormwater discharge program under section 402(p) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1342(p)) to post-construction commercial or
			 residential properties until 90 days after the Administrator of the
			 Environmental Protection Agency submits to the Committee on Transportation and
			 Infrastructure and the Committee on Appropriations of the House of
			 Representatives and the Committee on Environment and Public Works and the
			 Committee on Appropriations of the Senate the study of stormwater discharges
			 required under section 402(p)(5) of such Act (33 U.S.C. 1342(p)(5)). Such study
			 shall include—
				(1)a
			 thorough review and analysis of potential regulatory options under the
			 stormwater program;
				(2)the program’s
			 anticipated costs (including to the Environmental Protection Agency, States,
			 and potentially regulated entities) and benefits; and
				(3)a
			 numerical identification of both relative cost effectiveness among the options
			 and the anticipated water quality enhancements that would result from each
			 option.
				Association
		  Placer
			440.Section 10101 of the Omnibus Budget
			 Reconciliation Act of 1993 (30 U.S.C. 28f) is amended by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively, and inserting
			 after subsection (b) the following new subsection:
				
					(c)For each placer claim held by an
				association of 2 or more persons, the claim maintenance fee shall be
				charged—
						(1)for each 20-acre
				tract that is subject to the claim; and
						(2)for any remaining
				tract (after application of paragraph (1)) that is subject to the
				claim.
						.
				Flexible
		  Air Permitting Programs
				441.The Administrator of the Environmental
			 Protection Agency—
				(1)shall take no action (including any
			 rulemaking or enforcement action) to disapprove or prevent implementation of
			 any flexible air permitting program under which emissions from multiple sources
			 may be combined for purposes of determining compliance with an emissions
			 limitation that—
					(A)has been submitted by a State as a revision
			 to the State implementation plan pursuant to section 110 of the Clean Air Act
			 (42 U.S.C. 7410); and
					(B)has been adopted as part of the State
			 implementation plan for such State prior to the date of enactment of this Act;
			 and
					(2)shall take no enforcement action against
			 the holder of an individual permit issued under an air permitting program
			 described in paragraph (1) based on any disapproval of the program by the
			 Administrator prior to the date of the enactment of this Act.
				Domestic Livestock
		  Grazing
			442.None of the funds made available by this
			 Act or any other Act through fiscal year 2016 may be used to plan or carry out
			 any action or any subsequent agency regulation for managing bighorn sheep
			 (whether native or nonnative) populations on any parcel of Federal land (as
			 defined in section 3 of the Healthy Forests Restoration Act of 2003 (16 U.S.C.
			 6502)) if the action may or will result in a reduction in the number of
			 domestic livestock permitted to graze on the parcel or in the distribution of
			 livestock on the parcel.
				Air Emissions From Outer
		  Continental Shelf Activities
				443.(a)Section 328(a)(1) of the
			 Clean Air Act (42 U.S.C. 7627(a)(1)) is amended by inserting before the period
			 at the end of the second sentence the following: , except that any air
			 quality impact of any OCS source shall be measured or modeled, as appropriate,
			 and determined solely with respect to the impacts in the corresponding onshore
			 area.
				(b)Section
			 328(a)(4)(C) of the Clean Air Act (42 U.S.C. 7627(a)(4)(C)) is amended in the
			 matter following clause (iii) by striking shall be considered direct
			 emissions from the OCS source and inserting shall be considered
			 direct emissions from the OCS source but shall not be subject to any emission
			 control requirement applicable to the source under subpart 1 of part C of title
			 I of this Act. For platform or drill ship exploration, an OCS source is
			 established at the point in time when drilling commences at a location and
			 ceases to exist when drilling activity ends at such location or is temporarily
			 interrupted because the platform or drill ship relocates for weather or other
			 reasons.
				(c)(1)Section 328 of the Clean Air Act (42 U.S.C.
			 7627) is amended by adding at the end thereof the following:
						
							(d)Permit
				applicationIn the case of a completed application for a permit
				under this Act for platform or drill ship exploration for an OCS source—
								(1)final agency
				action (including any reconsideration of the issuance or denial of such permit)
				shall be taken not later than 6 months after the date of filing such completed
				application;
								(2)the Environmental Appeals Board of the
				Environmental Protection Agency shall have no authority to consider any matter
				regarding the consideration, issuance, or denial of such permit;
								(3)no administrative stay of the effectiveness
				of such permit may extend beyond the date that is 6 months after the date of
				filing such completed application;
								(4)such final agency
				action shall be considered to be nationally applicable under section 307(b);
				and
								(5)judicial review of
				such final agency action shall be available only in accordance with section
				307(b) without additional administrative review or
				adjudication.
								.
					(2)Section 328(a)(4) of the Clean Air Act (42
			 U.S.C. 7627(a)(4)) is amended by striking For purposes of subsections
			 (a) and (b) and inserting For purposes of this subsection and
			 subsections (b) and (d).
					Integrated Risk Information
		  System (IRIS)
			444.(a)The Administrator of the Environmental
			 Protection Agency (EPA)—
					(1)shall immediately implement improvements in
			 the IRIS program in accordance with the recommendations of Chapter 7 of the
			 National Research Council’s Review of the Environmental Protection Agency’s
			 Draft IRIS Assessment of Formaldehyde;
					(2)shall provide a report to the authorizing
			 and appropriating Committees of the House of Representatives and Senate by
			 December 1, 2011 describing how such recommendations have been implemented
			 for—
						(A)each of the existing assessments currently
			 underway; and
						(B)any new assessments.
						(3)shall not use any funds to take any
			 administrative action based on any draft or final assessment that is not based
			 on—
						(A)improvements implemented in the IRIS
			 program in accordance with the recommendations of Chapter 7 of the National
			 Research Council’s Review of the Environmental Protection Agency’s Draft IRIS
			 Assessment of Formaldehyde; and
						(B)demonstration of such implementation by
			 documentation of the activities taken to implement the recommendations.
						(b)(1)Utilizing funds appropriated in this Act,
			 the Administrator shall within 90 days arrange for the National Academy of
			 Sciences to review the EPA report required by section (a)(2). The Academy’s
			 review shall assess the scientific, technical, and process changes being
			 implemented or planned by EPA in the IRIS program and shall recommend
			 modifications or additions to these changes as appropriate to improve
			 substantially the scientific and technical performance of the IRIS program. The
			 Academy shall also identify a representative sample of up to three specific
			 IRIS assessments nearing completion that could be reviewed to evaluate the
			 results of the changes being implemented by the EPA.
					(2)Utilizing funds appropriated in this Act,
			 the Administrator shall arrange for the National Academy of Sciences to perform
			 a scientific and technical review of up to three IRIS assessments based on the
			 recommendation of the Academy in the review provided for in subsection
			 (b)(1).
					(c)No funds in this Act shall be available for
			 expenditure by EPA for further action of any kind on any proposed rule,
			 regulation, guidance, goal, or permit, issued after May 21, 2009 that solicited
			 comment on a proposal that, if finalized, would result, based on application of
			 EPA exposure assumptions, in the lowering or further lowering of any exposure
			 level that would be within or below background concentration levels in ambient
			 air, public drinking water sources, soil, or sediment.
				Arizona Mineral Withdrawal
		  Prohibition
			445.Notwithstanding any other provision of law,
			 none of the approximately 1,010,776 acres of public lands and National Forest
			 System lands described in Public Land Order No. 7773; Emergency Withdrawal of
			 Public and National Forest System Lands, Coconino and Mohave Counties; AZ (76
			 Fed. Reg. 37826) may be withdrawn from location and entry under the General
			 Mining Law of 1872 (30 U.S.C. 22 et seq.) except as expressly authorized by a
			 law enacted after the date of enactment of this Act that refers to this
			 section.
				Travel Management Rule and
		  National Forest System Land in California
				446.(a)Consideration of
			 routes not previously consideredThe Secretary of Agriculture shall not
			 implement or enforce Subpart B of the Travel Management Rule (subpart B of part
			 212 of title 36, Code of Federal Regulations), relating to the designation of
			 roads, trails, and areas for motor vehicle use, in an administrative unit of
			 the National Forest System in California until the Secretary completes
			 post-Subpart B Project Level Trail Planning of unauthorized routes in the unit
			 not considered in Subpart B.
				(b)Treatment of
			 maintenance-level 3 roadsIn
			 implementing Subpart B of the Travel Management Rule in an administrative unit
			 of the National Forest System in California, the Secretary of Agriculture shall
			 not treat a maintenance-level 3 road (as defined in the Forest Service
			 Handbook) as a highway for purposes of determining applicability
			 of division 16.5 of the California Vehicle Code (section 38000 et seq.),
			 relating to off-highway motor vehicles.
				 Biological
		  opinions
			447.None of the funds made available by this
			 Act may be used to modify, cancel, or suspend the registration of a pesticide
			 registered or reregistered under section 3 or 4 of the Federal Insecticide,
			 Fungicide, and Rodenticide Act (7 U.S.C.136a, 136a–1) in response to a final
			 biological opinion or other written statement issued under section 7(b) of the
			 Endangered Species Act of 1973 (16 U.S.C. 1536(b)).
				 Portland
		  Cement
				448.None of the funds made available by this
			 Act may be used to implement, administer, or enforce the rule entitled
			 National Emission Standards for Hazardous Air Pollutants From the
			 Portland Cement Manufacturing Industry and Standards of Performance for
			 Portland Cement Plants published by the Environmental Protection Agency
			 on September 9, 2010 (75 Fed. Reg. 54970 et seq.).
				 Funding
		  prohibition
				449.None of the funds made available by this
			 Act may be used to enter into a contract, memorandum of understanding, or
			 cooperative agreement with, make a grant to, or provide a loan or loan
			 guarantee to, any corporation that was convicted (or had an officer or agent of
			 such corporation acting on behalf of the corporation convicted) of a felony
			 criminal offense under any Federal law within the preceding 24 months.
				 Lead Test
		  Kit
				450.None of the funds made available by this
			 Act may be used to implement or enforce regulations under subpart E of part 745
			 of title 40, Code of Federal Regulations (commonly known as the Lead;
			 Renovation, Repair, and Painting Rule), or any subsequent amendments to
			 such regulations, until the Administrator of the Environmental Protection
			 Agency publicizes Environmental Protection Agency recognition of a
			 commercially-available lead test kit that meets both criteria under section
			 745.88(c) of title 40, Code of Federal Regulations.
				 Limitation with respect to
		  delinquent tax debts
				451.None of the funds made available by this
			 Act may be used to enter into a contract, memorandum of understanding, or
			 cooperative agreement with, make a grant to, or provide a loan or loan
			 guarantee to, any corporation with an unpaid Federal tax liability that has
			 been assessed, for which all judicial and administrative remedies have been
			 exhausted or have lapsed, and that is not being paid in a timely manner
			 pursuant to an agreement with the authority responsible for collecting the tax
			 liability.
				 Water quality
		  standards
				452.None of the funds made available by this
			 Act may be used to implement, administer, or enforce the rule entitled
			 Water Quality Standards for the State of Florida’s Lakes and Flowing
			 Waters published in the Federal Register by the Environmental
			 Protection Agency on December 6, 2010 (75 Fed. Reg. 75762 et seq.).
				 Mobile source
		  emissions
				453.None of the funds made available under this
			 Act shall be used—
				(1)to prepare,
			 propose, promulgate, finalize, implement, or enforce any regulation pursuant to
			 section 202 of the Clean Air Act (42 U.S.C. 7521) regarding the regulation of
			 any greenhouse gas emissions from new motor vehicles or new motor vehicle
			 engines that are maufactured after model year 2016 to address climate change;
			 or
				(2)to consider or
			 grant a waiver under section 209(b) of such Act (42 U.S.C. 7543(b)) so that a
			 State or political subdivision thereof may adopt or attempt to enforce
			 standards for the control of emissions of any greenhouse gas from new motor
			 vehicles or new motor vehicle engines that are manufactured after model year
			 2016 to address climate change.
				Particulate
		  matter
			454.None of the funds made available by this
			 Act may be used to modify the national primary ambient air quality standard or
			 the national secondary ambient air quality standard applicable to coarse
			 particulate matter (generally referred to as PM10) under section
			 109 of the Clean Air Act (42 U.S.C. 7409).
				 Financial
		  assurance
				455.None of the funds made available by this
			 Act may be used to develop, propose, finalize, implement, enforce, or
			 administer any regulation that would establish new financial responsibility
			 requirements pursuant to section 108(b) of the Comprehensive Environmental
			 Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9608(b)).
				 Wetlands designations in
		  emergencies
				456.None of the funds made available in this
			 Act may be used to delineate new wetlands in any county included in a major
			 disaster declaration as a result of flooding in the year 2011 for purposes of
			 section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344).
				Alaska native regional health
		  entities
				457.(a)Notwithstanding any other provision of law
			 and until October 1, 2013,the Indian Health Service may not disburse funds for
			 the provision of health care services pursuant to Public Law 93–638 (25 U.S.C.
			 450 et seq.) to any Alaska Native village or Alaska Native village corporation
			 that is located within the area served by an Alaska Native regional health
			 entity.
				(b)Nothing in this
			 section shall be construed to prohibit the disbursal of funds to any Alaska
			 Native village or Alaska Native village corporation under any contract or
			 compact entered into prior to May 1, 2006, or to prohibit the renewal of any
			 such agreement.
				(c)For the purpose of
			 this section, Eastern Aleutian Tribes, Inc., the Council of Athabascan Tribal
			 Governments, and the Native Village of Eyak shall be treated as Alaska Native
			 regional health entities to which funds may be disbursed under this
			 section.
				Land exchange
		  notification
			458.Section 206 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1716) is amended by adding at the end the
			 following new subsection:
				
					(j)In the case of any exchange involving
				public land or National Forest System land to be carried out (whether directly
				or through a third-party) under this Act or other applicable law, the Secretary
				concerned shall provide written notice of the proposed land exchange to each
				owner of non-Federal land adjoining the parcel of public land or National
				Forest System land proposed for exchange and each owner of non-Federal land
				adjoining the non-Federal land proposed to be acquired in the exchange. The
				Secretary shall determine adjoining landowners using the most-recent available
				tax records. For purposes of providing notification under this subsection,
				adjoining land means land sharing any length of border with the public land,
				National Forest System land, or non-Federal land subject to the proposed
				exchange, including contact solely at a boundary
				corner.
					.
				 Ballast
		  Water Management Regulations
				459.(a)ProhibitionNone of the funds made available by this
			 Act for the Environmental Protection Agency shall be provided to any State
			 that—
					(1)is adjacent to one
			 or more of the Great Lakes; and
					(2)has in effect a certification under section
			 401 of the Federal Water Pollution Control Act (33 U.S.C. 1341) or a State
			 permit requirement that imposes on vessels that discharge ballast water into,
			 take in ballast water from, or transit that State’s waters a performance
			 standard for ballast water management systems, or a ballast water exchange
			 standard, which the Commandant of the Coast Guard determines is more stringent
			 than the following standards:
						(A)Coast Guard regulations that have been
			 placed into effect after the date of enactment of this Act regarding standards
			 for living organisms in ships’ ballast water discharged in United States waters
			 from vessels and regarding vessel open water ballast water exchange.
						(B)Only to the extent that the regulations
			 described in subparagraph (A) are not in effect, the standards for the control
			 and management of ship’s ballast water and sediment adopted by the
			 International Maritime Organization as of the date of enactment of this
			 Act.
						(b)DefinitionsIn this section:
					(1)The term
			 Great Lakes has the same meaning given that term in section
			 118(a) of the Federal Water Pollution Control Act (33 U.S.C. 1268(a)).
					(2)The term is
			 more stringent than means one or more of the following:
						(A)Includes a higher percentage efficiency of
			 volumetric exchange of ballast water.
						(B)Includes a higher
			 relative volume of pumping throughput for ballast water exchange.
						(C)Requires a greater
			 distance from the nearest land or a greater depth of water for conducting
			 ballast water exchange.
						(D)Includes a ballast
			 water management performance standard that requires a lower concentration of
			 viable organisms.
						(E)Includes a ballast
			 water management performance standard that requires a smaller minimum dimension
			 of viable organisms.
						(F)Includes a ballast
			 water management performance standard that includes additional indicator
			 microbes.
						(G)Includes an
			 earlier deadline for meeting a ballast water management performance standard or
			 a ballast water exchange standard.
						(H)Precludes the use
			 of one or more ballast water treatment technologies approved through the
			 applicable requirement described in subparagraphs (A) or (B) of subsection
			 (a)(2).
						(I)Requires the use of one or more ballast
			 water treatment technologies not approved by the applicable requirement
			 described in subparagraphs (A) or (B) of subsection (a)(2).
						Pesticide
		  labels
			460.None of the funds made available by this
			 Act may be used by the Administrator of the Environmental Protection Agency to
			 finalize the Proposed Guidance on False or Misleading Pesticide Product Brand
			 Names, as contained in Draft Pesticide Registration Notice 2010–X (Docket ID
			 EPA–HQ–OPP–2010–0282).
				Ammonia regulation funding
		  prohibition
				461.None of the funds made available by this
			 Act may be used to regulate ammonia or ammonium under any national secondary
			 ambient air quality standard for oxides of nitrogen and oxides of sulfur
			 promulgated pursuant to section 109 of the Clean Air Act (42 U.S.C.
			 7409).
				Regulatory economic
		  analysis
				462.(a)Not later than 12 months after the date of
			 the enactment of this Act, the Administrator of the Environmental Protection
			 Agency (in this section referred to as the Administrator) shall
			 conduct a study, and submit a report to the Congress, on the cumulative impacts
			 of the following rules, guidelines, and actions:
					(1)The following
			 published rules (including any successor or substantially similar rule):
						(A)Federal Implementation Plans To
			 Reduce Interstate Transport of Fine Particulate Matter and Ozone,
			 published at 75 Fed. Reg. 45210 (August 2, 2010).
						(B)National Ambient Air Quality
			 Standards for Ozone, published at 75 Fed. Reg. 2938 (January 19,
			 2010).
						(C)National Emission Standards for
			 Hazardous Air Pollutants for Major Sources: Industrial, Commercial, and
			 Institutional Boilers and Process Heaters, published at 76 Fed. Reg.
			 15608 (March 21, 2011).
						(D)National Emission Standards for
			 Hazardous Air Pollutants for Area Sources: Industrial, Commercial, and
			 Institutional Boilers, published at 76 Fed. Reg. 15554 (March 21,
			 2011).
						(E)National Emission Standards for
			 Hazardous Air Pollutants from Coal- and Oil-fired Electric Utility Steam
			 Generating Units and Standards of Performance for Fossil-Fuel-Fired Electric
			 Utility, Industrial-Commercial-Institutional, and Small
			 Industrial-Commercial-Institutional Steam Generating Units, signed by
			 Administrator Lisa P. Jackson on March 16, 2011.
						(F)Hazardous and Solid Waste Management
			 System; Identification and Listing of Special Wastes; Disposal of Coal
			 Combustion Residuals From Electric Utilities, published at 75 Fed. Reg.
			 35127 (June 21, 2010).
						(G)Primary National Ambient Air Quality
			 Standard for Sulfur Dioxide, published at 75 Fed. Reg. 35520 (June 22,
			 2010).
						(H)Primary National Ambient Air Quality
			 Standards for Nitrogen Dioxide, published at 75 Fed. Reg. 6474
			 (February 9, 2010).
						(2)The following
			 additional rules or guidelines promulgated on or after January 1, 2009:
						(A)Any rule or guideline promulgated under
			 section 111(b) or 111(d) of the Clean Air Act (42 U.S.C. 7411(b), 7411(d)) to
			 address climate change.
						(B)Any rule or
			 guideline promulgated by the Administrator of the Environmental Protection
			 Agency, a State, a local government, or a permitting agency under or as the
			 result of section 169A or 169B of the Clean Air Act (42 U.S.C. 7491,
			 7492).
						(C)Any rule
			 establishing or modifying a national ambient air quality standard under section
			 109 of the Clean Air Act (42 U.S.C. 7409).
						(3)Any action on or after January 1, 2009, by
			 the Administrator of the Environmental Protection Agency, a State, a local
			 government, or a permitting agency as a result of the application of part C of
			 title I (relating to prevention of significant deterioration of air quality) or
			 title V (relating to permitting) of the Clean Air Act (42 U.S.C. 7401 et seq.), if such
			 application occurs with respect to an air pollutant that is identified as a
			 greenhouse gas in Endangerment and Cause or Contribute Findings for
			 Greenhouse Gases Under Section 202(a) of the Clean Air Act, published
			 at 74 Fed. Reg. 66496 (December 15, 2009).
					(b)In conducting the study under subsection
			 (a), the Administrator shall consider primary and secondary impacts on jobs,
			 costs to ratepayers and consumers, impacts on electric reliability and resource
			 adequacy, impacts to the global economic competitiveness of the United States,
			 impacts on small business, any changes in the fuel mix used in the electric
			 power sector and resulting impacts to the economies of communities and States
			 where those fuels are produced, impacts to the public health and welfare
			 resulting from increased electricity costs, and any other relevant
			 costs.
				(c)The Administrator shall not take final
			 action with respect to the rule listed in subsection (a)(1)(E) (relating to
			 national emission standards and standards of performance for certain electric
			 generating units) until a date (to be determined by the Administrator) that is
			 at least 6 months after the day on which the Administrator submits the report
			 required by subsection (a).
				(d)Notwithstanding the final action taken with
			 respect to the rule listed in subsection (a)(1)(A) (relating to Federal
			 implementation plans to reduce interstate transport of fine particulate matter
			 and ozone) and final action (if any) taken with respect to the rule listed in
			 subsection (a)(1)(E) prior to the date of the enactment of this Act—
					(1)such final action shall not be or
			 become, as applicable, effective until a date (to be determined by the
			 Administrator) that is at least 6 months after the day on which the
			 Administrator submits the report required by subsection (a); and
					(2)the date for compliance with any
			 standard or requirement in either such finalized rule, and any date for further
			 regulatory action triggered by either such finalized rule, shall be delayed by
			 a period equal to the period—
						(A)beginning on the date of the
			 publication of the final action for the respective finalized rule; and
						(B)ending on the date on which such final
			 action becomes effective pursuant to paragraph (1).
						(e)Notwithstanding any other provision of law,
			 the Administrator shall continue to implement the Clean Air Interstate Rule and
			 the rule establishing Federal Implementation Plans for the Clean Air Interstate
			 Rule as promulgated and modified by the Administrator of the Environmental
			 Protection Agency (70 Fed. Reg. 25162 (May 12, 2005), 71 Fed. Reg. 25288 (April
			 28, 2006), 71 Fed. Reg. 25328 (April 28, 2006), 72 Fed. Reg. 59190 (Oct. 19,
			 2007), 72 Fed. Reg. 62338 (Nov. 2, 2007), 74 Fed. Reg. 56721 (Nov. 3, 2009))
			 until the date on which final action with respect to the rule listed in
			 subsection (a)(1)(A) becomes effective pursuant to subsection (d)(1).
				VReducing Regulatory
			 Burdens Act of 2011
			501.Short titleThis title may be cited as the
			 Reducing Regulatory Burdens Act of
			 2011.
			502.Use of authorized
		pesticidesSection 3(f) of the Federal Insecticide,
			 Fungicide, and Rodenticide Act (7 U.S.C. 136a(f)) is amended by adding at the
			 end the following:
				
					(5)Use of
				authorized pesticidesExcept
				as provided in section 402(s) of the Federal Water Pollution Control Act, the
				Administrator or a State may not require a permit under such Act for a
				discharge from a point source into navigable waters of a pesticide authorized
				for sale, distribution, or use under this Act, or the residue of such a
				pesticide, resulting from the application of such
				pesticide.
					.503.Discharges of
		pesticidesSection 402 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1342) is amended by adding at the end the
			 following:
				
					(s)Discharges of
				pesticides
						(1)No permit
				requirementExcept as
				provided in paragraph (2), a permit shall not be required by the Administrator
				or a State under this Act for a discharge from a point source into navigable
				waters of a pesticide authorized for sale, distribution, or use under the
				Federal Insecticide, Fungicide, and Rodenticide Act, or the residue of such a
				pesticide, resulting from the application of such pesticide.
						(2)ExceptionsParagraph
				(1) shall not apply to the following discharges of a pesticide or pesticide
				residue:
							(A)A discharge resulting from the application
				of a pesticide in violation of a provision of the Federal Insecticide,
				Fungicide, and Rodenticide Act that is relevant to protecting water quality,
				if—
								(i)the discharge would not have occurred but
				for the violation; or
								(ii)the amount of pesticide or pesticide
				residue in the discharge is greater than would have occurred without the
				violation.
								(B)Stormwater discharges subject to regulation
				under subsection (p).
							(C)The following discharges subject to
				regulation under this section:
								(i)Manufacturing or
				industrial effluent.
								(ii)Treatment works
				effluent.
								(iii)Discharges
				incidental to the normal operation of a vessel, including a discharge resulting
				from ballasting operations or vessel biofouling
				prevention.
								.
			VIAdditional
			 General Provisions
			Spending Reduction
		  Account
			601.The amount by which the applicable
			 allocation of new budget authority made by the Committee on Appropriations of
			 the House of Representatives under section 302(b) of the Congressional Budget
			 Act of 1974 exceeds the amount of proposed new budget authority is
			 $8,000,000.
				This Act may be cited as the
		  Department of the Interior,
		  Environment, and Related Agencies Appropriations Act,
		  2012.
				
	
		July 19, 2011
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
